Exhibit 10.1

 

 

 

 

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

 

among

 

ONE LIBERTY PROPERTIES, INC.,

as Borrower

 

and

 

VNB NEW YORK, LLC,
as successor by merger to VNB New York Corp., as assignee of Valley National
Bank,
Merchants Bank Division,

 

BANK LEUMI USA,

 

PEOPLE’S UNITED BANK,

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

 

and

 

THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Lenders

 

and

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Administrative Agent

 

 

 

Dated: November 9, 2016

 

 

 



 

 





 



 

Table of Contents

 

    Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 SECTION 1.01 Certain
Defined Terms 1 SECTION 1.02 Computation of Time Periods 16 SECTION 1.03
Accounting Terms 16 SECTION 1.04 Construction 16 SECTION 1.05 Calculation of
Financial Requirements 16 ARTICLE II AMOUNT AND TERMS OF THE LOANS 17 SECTION
2.01 Revolving Credit Loans 17 SECTION 2.02 Revolving Credit Note 17 SECTION
2.03 Interest 17 SECTION 2.04 Computation of Interest and Fees 19 SECTION 2.05
Reimbursement of Expenses 19 SECTION 2.06 Loan Requests 20 SECTION 2.07
Maturity; Maximum Revolving Credit Obligations; Prepayments 20 SECTION 2.08
Payments 22 SECTION 2.09 Intentionally Omitted 23 SECTION 2.10 Use of Proceeds
23 SECTION 2.11 Unused Facility Fee 23 SECTION 2.12 Reduction of Commitment 23
SECTION 2.13 Intentionally Omitted 23 SECTION 2.14 Late Charges, Default
Interest 24 SECTION 2.15 Interest Adjustments 24 ARTICLE III CONDITIONS OF
LENDING 24 SECTION 3.01 Conditions Precedent to the Making of the Initial
Revolving Credit Loan 24 SECTION 3.02 Conditions Precedent to All Revolving
Credit Loans 26 ARTICLE IV REPRESENTATIONS AND WARRANTIES 27 SECTION 4.01
Representations and Warranties 27 ARTICLE V COVENANTS OF BORROWER AND THE
GUARANTORS 31 SECTION 5.01 Affirmative Covenants 31

 



i

 

 



SECTION 5.02 Negative Covenants 38 SECTION 5.03 Financial Requirements 41
SECTION 5.04 Intentionally Omitted 42 ARTICLE VI EVENTS OF DEFAULT 42 SECTION
6.01 Events of Default 42 SECTION 6.02 Remedies on Default 45 SECTION 6.03
Remedies Cumulative 45 ARTICLE VII MISCELLANEOUS 46 SECTION 7.01 Amendments, Etc
46 SECTION 7.02 Notices, Etc 46 SECTION 7.03 No Waiver, Remedies 46 SECTION 7.04
Costs, Expenses and Taxes 46 SECTION 7.05 Right of Set-off 47 SECTION 7.06
Binding Effect 47 SECTION 7.07 Further Assurances 47 SECTION 7.08 Section
Headings, Severability, Entire Agreement 47 SECTION 7.09 Governing Law 48
SECTION 7.10 Waiver of Jury Trial 48 SECTION 7.11 Execution in Counterparts 48
SECTION 7.12 Acknowledgment and Consent to Bail-In of EEA Financial Institutions
48 ARTICLE VIII SECONDARY MARKET TRANSACTIONS 49 SECTION 8.01 Assignment;
Participation 49 SECTION 8.02 SyndTrak 52 ARTICLE IX ADMINISTRATIVE AGENT 53
SECTION 9.01 Appointment, Powers and Immunities 53 SECTION 9.02 Reliance by
Administrative Agent 54 SECTION 9.03 Purchase of Disapproving Lender’s Interest
55 SECTION 9.04 Rights of Administrative Agent as Lender 56 SECTION 9.05
Indemnification 56 SECTION 9.06 Non-Reliance on Administrative Agent and Other
Lenders 57 SECTION 9.07 Failure to Act 58 SECTION 9.08 Action by Administrative
Agent 58

 



ii

 

 

SECTION 9.09 Successor Administrative Agent 58 SECTION 9.10 Sharing 58 SECTION
9.11 Pro Rata Treatment and Payments 59 SECTION 9.12 Lenders’ Pro Rata Shares 60
SECTION 9.13 Disbursement of Proceeds by Administrative Agent 60 SECTION 9.14
Amendments Concerning Agency Function 61 SECTION 9.15 Events of Default 61
SECTION 9.16 Defaulting Lender 63 SECTION 9.17 Servicing Fee 64 SECTION 9.18
Priorities of Payment 64

 



SCHEDULE 1 - Lenders SCHEDULE 1.01 - Guarantors SCHEDULE 3.01(u) - Commitment
Fees SCHEDULE 4.01(a) - Subsidiaries SCHEDULE 4.01(f) - Material Events SCHEDULE
4.01(r) - Lien Priority SCHEDULE 4.01(s) - Credit Agreements, etc. SCHEDULE
5.02(a) - Liens SCHEDULE 5.02(b) - Debt SCHEDULE 5.02(i) - Guaranties   EXHIBIT
A – Revolving Credit Note EXHIBIT B – Form of Borrowing Notice EXHIBIT C – Form
of Assignment and Assumption Agreement EXHIBIT D – Portfolio of Real Estate
Investments EXHIBIT E – Forms of Certificate of No Default and Computation of
Covenant Compliance EXHIBIT F – Form of Borrowing Base Certificate



 



iii

 

 

THIS THIRD AMENDED AND RESTATED LOAN AGREEMENT made as of November 9, 2016 by
and among (1) ONE LIBERTY PROPERTIES, INC., a Maryland corporation, having its
principal place of business at 60 Cutter Mill Road, Suite 303, Great Neck, New
York 11021 (“Borrower”), (2) VNB NEW YORK, LLC, a New York limited liability
company (as successor by merger to VNB New York Corp., as assignee of Valley
National Bank, Merchants Bank Division), as a lender, having an office at 1 Penn
Plaza, 29th Floor, New York, New York 10119 (“VNB”), (3) BANK LEUMI USA, as a
lender, having an office at 579 Fifth Avenue, New York, New York 10017
(“Leumi”), (4) MANUFACTURERS AND TRADERS TRUST COMPANY, as a lender, having an
office at 350 Park Avenue, New York, New York 10022 (“M&T”), (5) PEOPLE’S UNITED
BANK, NATIONAL ASSOCIATION, as a lender, having an office at 100 Motor Parkway,
Suite 160, Hauppauge, NY 11788 (“People’s Bank”) and (6) MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (together with its successors and
assigns, “Administrative Agent”) on behalf of the Lenders (as hereinafter
defined).

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Action Notice” shall have the meaning assigned to such term in Section 9.15(b)
hereof.

 

“Adjusted LIBOR Rate” shall mean for any LIBOR Interest Period applicable to any
LIBOR Rate Loan, the rate per annum for deposits fixed by the ICE Benchmark
Administration (or any successor to or substitute thereof providing rate
quotations comparable to those currently provided thereby) in the London
interbank market, for a period of time comparable to such LIBOR Interest Period,
in U.S. Dollars as it appears on the Dow Jones Telerate Service page 3750 (or
such other pages as may replace page 3750 on that service or such other
recognized quoting service or commonly available source generally utilized by
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) as
of 11:00 a.m. London time on the day that is two (2) Business Days prior to the
beginning of such LIBOR Interest Period; provided, however, if the rate
described above does not so appear on any applicable interest determination
date, the Adjusted LIBOR Rate shall be the rate for deposits in dollars for a
period substantially equal to the interest period on the Reuters Page LIBO (or
such other page as may replace the LIBO Page on that service for the purpose of
displaying such rates) as of 11:00 a.m. (London time) on the day that is two (2)
Business Days prior to the beginning of such LIBOR Interest Period; provided
that if such London interbank offered rate shall be less than zero, such rate
shall be deemed to be zero.

 

“Adjusted Net Operating Income” shall mean the base rent of all properties that
are subject to the applicable covenant being tested less operating expenses and
an assumed two (2%) percent management fee allowance.

 

 1 

 

 

“Affiliate” shall mean, as to any Person: (i) a Person which directly or
indirectly controls, or is controlled by, or is under common control with, such
Person; (ii) a Person which directly or indirectly beneficially owns or holds
five (5%) percent or more of any class of voting stock of, or five (5%) percent
or more of the equity interest in, such Person, excluding institutional
investors that file under section 13(g) of the Securities and Exchange Act of
1934, as amended; or (iii) a Person five (5%) percent or more of the voting
stock of which, or five (5%) percent or more of the equity interest of which, is
directly or indirectly beneficially owned or held by such Person. The term
“control” means the possession, directly or indirectly, of the power to direct,
or cause the direction of, the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise. For the
purposes of calculating the Required Balances required in Section 2.09 hereof,
executive officers of Borrower and Persons controlled by such executive officers
shall be considered Affiliates.

 

“Agent Discretion Standard” shall have the meaning assigned to such term in
Section 9.15(b) hereof.

 

“Agreement” shall mean this Third Amended and Restated Loan Agreement, as
amended, supplemented or modified from time to time.

 

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

“Anti-Terrorism Law” shall mean any U.S. State or Federal law relating to
terrorism, money laundering or any related seizure, forfeiture or confiscation
of assets, including: (a) Executive Order No. 13224 of September 23, 2001 -
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (the Executive Order); (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the USA PATRIOT Act), Public Law 107-56; and (c)
the Money Laundering Control Act of 1986, Public Law 99-570.

 

“Applicable Margin” shall mean, with respect to each calendar quarter, the
following percentage points, (a) determined in accordance with the following
table from information provided to Administrative Agent in the compliance
certificate delivered for such calendar quarter on the Compliance Certificate
Delivery Date applicable to such calendar quarter and (b) reset for such
calendar quarter on the Applicable Margin Reset Date applicable to such calendar
quarter; provided, however, that notwithstanding the foregoing, in the event
Borrower is required to deliver a new compliance certificate for such calendar
quarter in accordance with the terms of Section 5.01(b)(vi)(B)(2) hereof, then
(i) the Applicable Margin for such calendar quarter shall be (A) re-calculated
as of the delivery date of such new compliance certificate and (B) deemed
effective retroactive as of the Applicable Margin Reset Date applicable to such
calendar quarter and (ii) (x) Borrower shall promptly pay to Administrative
Agent any interest owed to Lenders as a result of such recalculation of the
Applicable Margin or (y) Administrative Agent shall credit Borrower for any
over-payment of interest as a result of such recalculation of the Applicable
Margin, as applicable:

 

Ratio of Total Debt to Total Value
(expressed as a percentage)  Applicable Margin  Greater than 65%   3.00% Equal
to or less than 65%, but greater than 60%   2.75% Equal to or less than 60%, but
greater than 55%   2.50% Equal to or less than 55%, but greater than 50%   2.00%
Equal to or less than 50%   1.75%

 



 2 

 

 

“Applicable Margin Reset Date” shall mean, with respect to each calendar
quarter, the first Business Day of the month immediately following the month in
which the Compliance Certificate Delivery Date applicable to such calendar
quarter occurs.

 

“Approving Lenders” shall have the meaning assigned to such term in Section 9.03
hereof.

 

“Assignee” shall have the meaning assigned to such term in Section 8.01(b)
hereof.

 

“Assignment and Assumption Agreement” shall mean and Assignment and Assumption
Agreement between a Lender and Assignee, substantially in the form set forth on
Exhibit C hereof with changes as are acknowledged and approved by Administrative
Agent.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Borrower Materials” shall have the meaning set forth in Section 8.02 hereof.

 

“Borrowing Base” shall mean as of any date of determination, an amount equal to
65% of the Total Unsecured Value; provided, that, in determining the Borrowing
Base, (i) if the value of any single Unencumbered Property constitutes more than
twenty percent (20%) of the Total Unsecured Value, then the value of such
Unencumbered Property in excess of twenty percent (20%) of the Total Unsecured
Value shall be excluded from the Borrowing Base and (ii) if the value of any
Related Tenant Unencumbered Property Group shall constitute more than twenty
percent (20%) of the Total Unsecured Value then, unless the tenant(s) in such
Related Tenant Unencumbered Property Group are each rated AA by Standard &
Poor’s Corporation or its equivalent rating by another rating agency acceptable
to Administrative Agent, the Total Unsecured Value of such Related Tenant
Unencumbered Property Group in excess of twenty percent (20%) shall be excluded
from the Borrowing Base to the extent the property(ies) in question are owned
directly by the applicable tenant failing to meet such minimum rating (and not
by an affiliated tenant in such Related Tenant Unencumbered Property Group that
in fact satisfies such test).

 

 3 

 

 

“Borrowing Base Certificate” shall have the meaning set forth in Section 5.01(b)
of the Agreement.

 

“Borrowing Notice” shall have the meaning set forth in Section 2.06 hereof.

 

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in New York City and in the case of LIBOR Rate Loans, also a
day which is a London Business Day.

 

“Capital Lease” shall mean a lease which has been or should be, in accordance
with GAAP, capitalized on the books of the lessee.

 

“Collateral” shall have the meaning set forth in the Pledge Agreement.

 

“Commitment” shall mean the amount set forth on Schedule 1 with respect to each
Lender’s obligation to make Revolving Credit Loans to Borrower pursuant to the
terms and subject to the conditions of this Agreement.

 

“Commitment Percentage” shall mean with respect to each Lender, the percentage
set forth on Schedule 1 as such Lender’s percentage of the aggregate Commitments
of all of the Lenders.

 

“Compliance Certificate Delivery Date” shall have the meaning set forth in
Section 5.01(b)(vi) hereof.

 

“Consolidated EBITDA” shall mean the Consolidated Net Income (or Deficit) of
Borrower and its Subsidiaries for any period, plus acquisition costs,
depreciation, property impairment charges not to exceed $7,500,000 (measured
quarterly for the prior 12 month period) and after all expenses and other proper
charges but before payment or provision for any income taxes or interest expense
for such period, to the extent such items were deducted from gross income to
calculate Consolidated Net Income, as determined in accordance with GAAP.

 

“Consolidated Net Income (or Deficit)” shall mean the consolidated net income
(or deficit) of Borrower and its Subsidiaries, after deduction of all expenses,
taxes, and other proper charges, determined in accordance with GAAP.

 

“Consolidated Total Interest Expense” shall mean for any period, the aggregate
amount of interest required to be paid or accrued by Borrower and its
Subsidiaries during such period on all Debt of Borrower and its Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
commitment fees, agency fees, facility fees, balance deficiency fees and similar
fees or expenses in connection with the borrowing of money.

 

 4 

 

 

“Corporate Guarantor” or “Corporate Guarantors” shall mean each of, or all of,
as the context requires, those Corporate Guarantors, if any, set forth on
Schedule 1.01 annexed hereto.

 

“Costs” shall have the meaning set forth in Section 9.05 hereof.

 

“Credit Period” shall have the meaning set forth in Section 2.01 hereof.

 

“Debt” shall mean, as to any Person: (i) all indebtedness or liability of such
Person for borrowed money; (ii) all indebtedness of such Person for the deferred
purchase price of property or services (including trade obligations); (iii) all
obligations of such Person as a lessee under Capital Leases; (iv) all current
liabilities of such Person in respect of unfunded vested benefits under any
Plan; (v) all obligations of such Person under letters of credit issued for the
account of such Person; (vi) all obligations of such Person arising under
acceptance facilities; (vii) all guaranties, endorsements (other than for
collection or deposit in the ordinary course of business) and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any other Person, or otherwise to assure a creditor against loss; (viii) all
obligations secured by any Lien on property owned by such Person whether or not
the obligations have been assumed; (ix) liabilities of such Person under
interest rate protection and similar agreements; (x) liabilities of such Person
under any preferred stock or other preferred equity instrument which, at the
option of the holder or upon the occurrence of one or more events, is redeemable
by such holder, or which, at the option of such holder is convertible into Debt;
(xi) indebtedness of any partnership of which such Person is a general partner;
and (xii) all other liabilities recorded as such, or which should be recorded as
such, on such Person’s financial statements in accordance with GAAP.

 

“Debt Service” shall mean all scheduled interest payments due within twelve (12)
calendar months from any calculated period that become due and payable pursuant
to any agreement or instrument to which Borrower, Guarantor or any of its
Subsidiaries is a party, but excluding from the calculation therefrom, (i) the
amount of any principal payment due under this Agreement at the Maturity Date
and (ii) the amount by which any principal payment due at the maturity date of
any other agreement exceeds the regularly scheduled payment of principal due
thereunder.

 

“Default” shall mean any of the events specified in Section 6.01 hereof, whether
or not any requirement for notice or lapse of time or any other condition has
been satisfied.

 

“Defaulting Lender’s Interest” shall have the meaning set forth in Section
9.16(b) hereof.

 

 5 

 

 

“Default Rate” shall mean in respect of any Loans not paid when due (whether at
stated maturity, by acceleration or otherwise), a rate of interest per annum
during the period commencing on the due date thereof until such Loans are paid
in full equal to (a) in respect of the principal amount of Floating Rate Loans,
3% in excess of the Prime Rate as in effect from time to time plus the
Applicable Margin, and (b) in respect of the principal amount of LIBOR Rate
Loans, 3% in excess of the Adjusted LIBOR Rate in effect thereon at the time of
such default plus the Applicable Margin until the end of the then current LIBOR
Interest Period therefor and, thereafter, 3% in excess of the Prime Rate as in
effect from time to time plus the Applicable Margin; and in respect of other
amounts payable by any Borrower hereunder (including interest) not paid when due
(whether at stated maturity, by acceleration or otherwise), a rate per annum
during the period commencing on the due date until such other amounts are paid
in full equal to 3% in excess of the Prime Rate as in effect from time to time
plus the Applicable Margin, but in each case, in no event in excess of the
maximum rate permitted by applicable law.

 

“Disapproving Lenders” shall have the meaning set forth in Section 9.03 hereof.

 

“Dividends” shall mean, with respect to any Person, (i) any dividend (whether
payable in cash, stock, other equity or debt instrument or in assets), (ii) the
purchase, redemption, retirement or other acquisition for value of any of such
Person’s capital stock now or hereafter outstanding, (iii) the making of any
distribution of assets to such Person’s stockholders as such, whether in cash,
assets, or in obligations of such Person, (iv) the allocation or other setting
apart of any sum for the payment of any dividend or distribution on, or for the
purchase, redemption or retirement of any shares of such Person’s capital stock
or (v) the making of any other distribution by reduction of capital or otherwise
in respect of any share of such Person’s capital stock.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean any of the following (but excluding Borrower,
Guarantor, or any Affiliate or Subsidiary of Borrower or any Guarantor):

 

(a)  a commercial bank organized under the laws of the United States, or any
state thereof or the District of Columbia, and having total assets in excess of
$1,000,000,000;

 

(b)  a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $1,000,000,000, calculated in accordance with generally
accepted accounting principles;

 

 6 

 

 

(c)  a commercial bank organized under the laws of any other country which is a
member of the OECD, or a political subdivision of any such country and having
total assets in excess of $1,000,000,000, provided that such bank is acting
through a branch or agency located in the country in which it is organized or
another country which is also a member of the OECD;

 

(d)  the central bank of any country which is a member of the OECD;

 

(e)  any other assignee that, in the reasonable judgment of Administrative
Agent, is a reputable institutional investor with substantial experience in
lending and originating loans similar to the Loan, or in purchasing, investing
in or otherwise holding such loans, having a financial net worth of at least
$1,000,000,000 and

 

(f)  any non-Defaulting Lender or any affiliate, subsidiary or parent of any
non-Defaulting Lender, provided that such affiliate, subsidiary or parent has a
tangible net worth in excess of $1,000,000,000 calculated in accordance with
generally accepted accounting principles.

 

“Encumbered Property” or “Encumbered Properties” shall mean a Property or
Properties encumbered by a security interest, mortgage or any other Lien upon or
charge against or interest in the property to secure payment of a debt or
performance of an obligation.

 

“Equity Interests” shall mean all securities, shares, units, options, warrants,
interests, participations, membership interests or other equivalents (regardless
of how designated) of or in a corporation, partnership, limited liability
company, or similar entity, whether voting or nonvoting, certificated or
uncertificated, including general partner partnership interests, limited partner
partnership interests, common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and the
published interpretations thereof as in effect from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which together with any other Person would be treated, with such Person, as a
single employer under Section 4001 of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” shall mean any of the events specified in Section 6.01
hereof, provided that any requirement for notice or lapse of time or any other
condition has been satisfied.

 

 7 

 

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to M&T on such day on
such transactions as determined by Administrative Agent.

 

“Fixed Charges” shall mean, for any period of time, (1) Consolidated Total
Interest Expense plus (2) Preferred Dividend Expense due within twelve (12)
calendar months from any calculated period that becomes due and payable pursuant
to any agreement or instrument to which Borrower, Guarantor or any of its
Subsidiaries is a party, but excluding from the calculation therefrom, (i) the
amount of any principal payment due under this Agreement at the Maturity Date
and (ii) the amount by which any principal payment due at the maturity date of
any other agreement exceeds the regularly scheduled payment of principal due
thereunder.

 

“Floating Rate” shall mean a rate of interest equal to the Prime Rate plus the
Applicable Margin.

 

“Floating Rate Loans” mean collectively, all Loans bearing interest at the
Floating Rate.

 

“GAAP” shall mean Generally Accepted Accounting Principles.

 

“Generally Accepted Accounting Principles” shall mean those generally accepted
accounting principles and practices which are recognized as such by the American
Institute of Certified Public Accountants acting through the Financial
Accounting Standards Board (“FASB”) or through other appropriate boards or
committees thereof and which are consistently applied for all periods so as to
properly reflect the financial condition, operations and cash flows of a Person,
except that any accounting principle or practice required to be changed by the
FASB (or other appropriate board or committee of the FASB) in order to continue
as a generally accepted accounting principle or practice may be so changed. Any
dispute or disagreement between Borrower and Administrative Agent relating to
the determination of Generally Accepted Accounting Principles shall, in the
absence of manifest error, be conclusively resolved for all purposes hereof by
the written opinion with respect thereto, delivered to Administrative Agent, of
the independent accountants selected by Borrower and approved by Administrative
Agent for the purpose of auditing the periodic financial statements of Borrower.

 

“General Partnership Guarantor” or “General Partnership Guarantors” shall mean
each of, or all of, as the context requires, those General Partnership
Guarantors, if any, set forth on Schedule 1.01 annexed hereto.

 

“Guarantor” or “Guarantors” shall mean each of, or all of, as the context
requires, those Corporate Guarantors, Limited Liability Company Guarantors,
General Partnership Guarantors and Limited Partnership Guarantors set forth on
Schedule 1.01, and any other Person which is required to guarantee the
obligations of Borrower in accordance with Section 5.01(m)(i) hereof.

 

 8 

 

 

“Guaranty” or “Guaranties” shall mean that certain Unlimited Guaranty and any
guaranty or guaranties, including any joinder to the Unlimited Guaranty,
required to be executed and delivered by a Guarantor or Guarantors pursuant to
Section 3.01(k) and Section 5.01(m)(i) hereof, which guaranty or guaranties
shall be in the form of a joinder to the Unlimited Guaranty or otherwise in
substantially the same form as the Unlimited Guaranty.

 

“Hazardous Materials” includes, without limit, any flammable explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or related materials defined in the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C.
Sections 9601, et seq.), the Hazardous Materials Transportation Act, as amended
(49 U.S.C. Section 1801 et seq.), the Resource Conservation and Recovery Act, as
amended (42 U.S.C. Sections 6901 et. seq.), and in the regulations adopted and
publications or interpretations promulgated pursuant thereto, or any other
federal, state or local environmental law, ordinance, rule or regulation.

 

“Institutional Lender” is any bank, savings bank, savings and loan association,
trust company, credit union, insurance company or finance company nationally
recognized such as General Motors Acceptance Corporation and General Electric
Credit Corporation.

 

“Interest Payment Date” shall mean the first Business Day of each month.

 

“Investment” shall mean any stock, evidence of Debt or other security of any
Person, any loan, advance, contribution of capital, extension of credit or
commitment therefor, including without limitation the guaranty of loans made to
others (except for current trade and customer accounts receivable for services
rendered in the ordinary course of business and payable in accordance with
customary trade terms in the ordinary course of business and except for limited
guaranties executed in connection with non-recourse mortgage financing) and (i)
any purchase of any security of another Person or (ii) any business or
undertaking of any Person or any commitment or option to make any such purchase,
or any other investment.

 

“Judgment Amount” shall have the meaning set forth in Section 9.15(c) hereof.

 

“Lender” shall mean each of, or as the context requires, all the Lenders as set
forth on Schedule 1.

 

“Lender Advance” shall have the meaning set forth in Section 9.11(a) hereof.

 

“Lender Interest Rate” shall have the meaning set forth in Section 9.11(b)
hereof.

 

“LIBOR Based Rate” shall mean a rate of interest on the Libor Rate Loans equal
to the Adjusted LIBOR Rate plus the Applicable Margin.

 

“LIBOR Interest Period” shall mean a period of one month duration during which
the LIBOR Based Rate is applicable.

 

“LIBOR Rate Loans” shall mean collectively, all Loans bearing interest at the
LIBOR Based Rate.

 

 9 

 

 

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance (other than utility
easements, reciprocal easement agreements, party-wall agreements and similar
items in the ordinary course of business), lien (statutory or other), or
preference, priority, or other security agreement or preferential arrangement,
charge, or encumbrance of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing.

 

“Limited Liability Company Guarantor” or “Limited Liability Company Guarantors”
shall mean each of, or all of, as the context requires, those Limited Liability
Company Guarantors, if any, set forth on Schedule 1.01.

 

“Limited Partnership Guarantor” or “Limited Partnership Guarantors” shall mean
each of, or all of, as the context requires, those Limited Partnership
Guarantors, if any, as set forth on Schedule 1.01.

 

“Loan” or “Loans” shall mean one or more, as the context requires, of the
Revolving Credit Loans.

 

“Loan Documents” shall mean this Agreement, the Note, the Guaranties, the Pledge
Agreement and any other document executed or delivered pursuant to this
Agreement.

 

“London Business Day” shall mean any day on which commercial banks are open for
international business in London.

 

“Material Adverse Change” shall mean, as to any Person, (i) a material adverse
change in the financial condition, business, operations, properties, prospects
or results of operations of such Person or (ii) any event or occurrence which
could have a material adverse effect on the ability of such Person to perform
its obligations under the Loan Documents.

 

“Maturity Date” shall have the meaning assigned to such term in Section 2.07(a)
hereof.

 

“Multiemployer Plan” shall mean a Plan described in Section 4001(a)(3) of ERISA
which covers employees of Borrower or any ERISA Affiliate.

 

“Net Worth” shall mean the amount by which all the assets of Borrower, as
determined in accordance with GAAP, at any given time exceed the liabilities.

 

“New Encumbered Properties” shall mean Encumbered Properties acquired by
Borrower, a Guarantor or a subsidiary of Borrower or a Guarantor or through a
Venture Interest that they have owned for less than one year.

 

 10 

 

 

“New Unencumbered Properties” shall mean unencumbered properties acquired by
Borrower, a Guarantor or a Subsidiary of Borrower or a Guarantor or through a
Venture Interest that they have owned for less than one year.

 

“Note” shall mean each Revolving Credit Note.

 

“Obligations” as used throughout this instrument shall mean all indebtedness,
obligations and liabilities, direct or indirect, absolute or contingent, joint,
several, or independent, secured or unsecured, liquidated or unliquidated,
contractual or tortious, of Borrower, due or to become due, now existing or
hereafter arising or incurred by Borrower, and now or hereafter payable to or
held by Administrative Agent and/or the Lenders, each for its own account or as
agent for another or others, whether created directly or acquired by assignment,
participation or otherwise, and whether incurred as primary debtor, co-maker,
surety, endorser, guarantor or otherwise.

 

“Operating Expense Loan” shall mean a Loan made by Lenders to Borrower for the
purpose of financing the costs of Borrower’s operations including, but not
limited to, the operation, maintenance and/or repair of a Property or
reimbursing Borrower for such costs of operations, maintenance and/or repair.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Participant” shall have the meaning assigned to such term in Section 8.01(a)
hereof.

 

“Participant Register” shall have the meaning assigned to such term in Section
8.01(a) hereof.

 

“Participations” shall have the meaning assigned to such term in Section 8.01(a)
hereof.

 

“Permitted Investments” shall mean: (i) direct obligations of the United States
of America or any governmental agency thereof, or obligations guaranteed by the
United States of America, provided that such obligations mature within one year
from the date of acquisition thereof; (ii) time certificates of deposit having a
maturity of one year or less issued by any commercial bank organized and
existing under the laws of the United States or any state thereof and having
aggregate capital and surplus in excess of $1,000,000,000.00 other than such
time certificates of deposit with the Lenders; (iii) money market mutual funds
having assets in excess of $2,500,000,000; (iv) commercial paper rated not less
than P-1 or A-1 or their equivalent by Moody’s Investor Services, Inc. or
Standard & Poor’s Corporation, respectively; (v) tax exempt securities rated
Prime 2 or better by Moody’s Investor Services, Inc. or A-1 or better by
Standard & Poor’s Corporation; (vi) the fee or leasehold interest in (or a
mortgage/deed of trust encumbering) retail, office, industrial, multi-family
residential and other commercial real estate located in the 48 contiguous United
States; (vii) investments by Borrower in its Subsidiaries, (viii) investments in
stock of real estate investment trusts listed on a nationally recognized stock
exchange in an aggregate amount not exceeding $10,000,000.00, (ix) investments
in an aggregate amount not exceeding $37,500,000.00 in Venture Interests (as
shown on Borrower’s financial statements) in Persons owning Properties provided
however, that Borrower or Subsidiary shall have management authority, equivalent
to a manager of a limited liability company, in the Persons owning the
Properties, and (x) time certificates of deposit issued by the Lenders.

 

 11 

 

 

“Person” shall mean an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity, or a federal, state
or local government, or a political subdivision thereof, or any agency of such
government or subdivision.

 

“Plan” shall mean any employee benefit plan established, maintained, or to which
contributions have been made by, Borrower or any ERISA Affiliate.

 

“Platform” shall have the meaning assigned to such term in Section 8.02 hereof.

 

“Pledge Agreement” shall mean that certain Third Amended and Restated Pledge
Agreement dated as of the date hereof made by Borrower in favor of
Administrative Agent on behalf of the Lenders, as the same may be modified,
amended, supplemented, restated or replaced from time to time, including
pursuant to Section 3.01(l) or Section 5.01(m)(ii) hereof.

 

“Preferred Dividend Expense” shall mean, for any period, the aggregate of all
distributions made on preferred stock or other preferred beneficial interest of
Borrower, Guarantors and their respective Subsidiaries.

 

“Prime Rate” means the rate of interest stated by Administrative Agent to be its
prime rate, reference rate or base rate in effect from time to time; each change
in said rate shall be effective as of the date of such change.

 

“Pro Rata Share” shall mean the ratio, expressed as a percentage of (a) the
principal amount of the outstanding principal balance of the Loan attributable
to such Lender, as adjusted for any advances, Special Advances and any
repayments of principal received by such Lender pursuant to this Agreement, to
(b) the then outstanding aggregate principal amount of the Loan.

 

“Prohibited Transaction” shall mean any transaction set forth in Section 406 of
ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended from time
to time.

 

“Property” or “Properties” mean commercial real property in which (i) Borrower,
Guarantor and/or Subsidiary owns a fee or leasehold interest, or (ii) Borrower,
Guarantor and /or Subsidiary owns a Venture Interest in a Person that owns a fee
or leasehold interest.

 

“Proposed Funding Date” shall have the meaning assigned to such term in Section
9.11(a) of

 

“Provided Information” shall have the meaning assigned to such term in Section
8.01(f) hereof.

 

“Purchase Price” shall have the meaning assigned to such term in Section 9.03
hereof.

 

“Real Estate Acquisition Information” shall mean copies and abstracts of any and
all information relating to any of the Properties including but not limited to
appraisals, financial information, rent rolls, lease abstracts and any such
other information as requested by Administrative Agent in its sole and absolute
discretion and in the possession of Borrower, Guarantor and/or Subsidiary.

 

 12 

 

 

“Regulation D” shall mean Regulation D of the Board of Governors, as the same
may be amended and in effect from time to time.

 

“Regulation T” shall mean Regulation T of the Board of Governors, as the same
may be amended and in effect from time to time.

 

“Regulation U” shall mean Regulation U of the Board of Governors, as the same
may be amended and in effect from time to time.

 

“Regulation X” shall mean Regulation X of the Board of Governors, as the same
may be amended and in effect from time to time.

 

“Related Tenant Unencumbered Property Group” shall mean any group of single
tenant Unencumbered Properties leased by the same tenant (or any affiliates of
such tenant).

 

“Renovation Expense Loan” means a Loan made by Lender to Borrower for the sole
purpose of financing the cost of improving a Property or a structure on a
Property or reimbursing Borrower for the costs of such improvements.

 

“Reportable Event” shall mean any of the events set forth in Section 4043 of
ERISA.

 

“Required Lenders” shall mean, as of any date, (i) all Lenders if there are less
than three (3) Lenders (which shall include the Lender then acting as
Administrative Agent) or (ii) if there are three (3) or more Lenders (which
shall include the Lender then acting as Administrative Agent), then Lenders
having a Pro Rata Share of at least 71% of the aggregate principal amount of the
Loan; provided that in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and the Pro Rata
Shares shall be re-determined, for voting purposes only, to exclude the Pro Rata
Shares of such Defaulting Lenders.

 

“Reserve” shall mean for any day, that reserve (expressed as a decimal) which is
in effect (whether or not actually incurred) with respect to each Lender on such
day, as prescribed by the Board of Governors of the Federal Reserve System (or
any successor or any other banking authority to which such Lender is subject
including any board or governmental or administrative agency of the United
States or any other jurisdiction to which such Lender is subject), for
determining the maximum reserve requirement (including without limitation any
basic, supplemental, marginal or emergency reserves) for Eurocurrency
liabilities as defined in Regulation D.

 

“Reserve Percentage” shall mean for each Lender on any day, that percentage
(expressed as a decimal) which is in effect on such day, prescribed by the Board
of Governors of the Federal Reserve System (or any successor or any other
banking authority to which such Lender is subject, including any board or
governmental or administrative agency of the United States or any other
jurisdiction to which such Lender is subject) for determining the maximum
reserve requirement (including without limitation any basic, supplemental,
marginal or emergency reserves) for “Eurocurrency liabilities” as defined in
Regulation D, in each case used to fund a LIBOR Rate Loan subject to an Adjusted
LIBOR Rate. The Adjusted LIBOR Rate shall be adjusted automatically on and as of
the effective day of any change in the Reserve Percentage.

 

 13 

 

 

“Restricted Party” shall mean any Person: listed in the Annex to the Executive
Order or is otherwise subject to the provisions of the Executive Order; listed
on the “Specially Designated Nationals and Blocked Persons” list maintained by
the Office of Foreign Assets Control (“OFAC”) of the United States Department of
the Treasury, as updated or amended from time to time, or any similar list
issued by OFAC; or (c) whose property has been blocked, or is subject to
seizure, forfeiture or confiscation, by any order relating to terrorism or money
laundering issued by the President, Attorney General, Secretary of State,
Secretary of Defense, Secretary of the Treasury or any other U.S. State or
Federal governmental official or entity.

 

“Revolving Credit Loan” or “Revolving Credit Loans” shall be deemed a reference
to Lenders’ Revolving Credit Loans as defined in Section 2.01 hereof.

 

“Revolving Credit Note” or “Revolving Credit Notes” shall be deemed a reference
to each Lenders’ Revolving Credit Note as defined in Section 2.02 hereof, as the
same may be supplemented, modified, renewed, substituted or restated from time
to time.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person that is named as a
“specially designated national and blocked person” on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

 

“Sanctions” shall mean comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the
U.S. government, including those administered by OFAC or the U.S. Department of
State.

 

“SEC” shall mean The United States Securities and Exchange Commission.

 

“Servicer” shall have the meaning assigned to such term in Section 8.01(g)
hereof.

 

“Servicing Fee” shall have the meaning assigned to such term in Section 9.17
hereof.

 

“Special Advance” shall have the meaning assigned to such term in Section
9.11(c) hereof.

 

“Subsidiary” shall mean, as to any Person, any corporation, partnership, limited
liability company or joint venture whether now existing or hereafter organized
or acquired (i) in the case of a corporation, of which one hundred percent
(100%) of the securities having ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) are at the time owned by such Person and/or one or
more Subsidiaries of such Person or (ii) in the case of a partnership, limited
liability company or joint venture, of which one hundred percent (100%) of the
partnership, membership or other ownership interests are at the time owned by
such Person and/or one or more Subsidiaries of such Person.

 

 14 

 

 

“Syndication” shall have the meaning assigned to such term in Section 8.01(a)
hereof.

 

“Tangible Net Worth” shall mean the amount by which all the assets of Borrower,
less general intangibles or other intangible assets, including goodwill,
patents, trademarks, copyrights, franchises, organization expenses, deferred
expenses, unbilled rent receivables, as determined in accordance with GAAP, at
any given time exceeds the liabilities (excluding intangible liabilities).

 

“Total Debt” shall mean Total Secured Debt plus Total Unsecured Debt.

 

“Total Secured Debt” shall mean all Debt of Borrower, the Guarantors and their
respective Subsidiaries attributable to their Encumbered Properties.

 

“Total Secured Value” shall mean the value of Borrower’s, Guarantors’ and their
respective Subsidiaries’ Encumbered Properties (other than New Encumbered
Properties), calculated by capitalizing the Adjusted Net Operating Income
thereof at a rate of 7.75%, plus the value of Borrower’s, Guarantors’ and their
respective Subsidiaries’ New Encumbered Properties, calculated at the higher of
(i) the capitalization of the Adjusted Net Operating Income thereof at a rate of
7.75% or (ii) the purchase price thereof, provided however that such Encumbered
Property must be improved and have a positive cash flow.

 

“Total Unsecured Debt” shall mean all Debt of Borrower, Guarantors and their
respective Subsidiaries other than Total Secured Debt.

 

“Total Unsecured Value” shall mean the value of Borrower’s, Guarantors’ and
their respective Subsidiaries’ Unencumbered Properties (other than New
Unencumbered Properties), calculated by capitalizing the Adjusted Net Operating
Income thereof at a rate of 7.75%, plus the value of Borrower’s, Guarantors’ and
their respective Subsidiaries’ New Unencumbered Properties, calculated at the
higher of (i) the capitalization of the Adjusted Net Operating Income thereof at
a rate of 7.75% or (ii) the purchase price thereof, provided however that such
Unencumbered Property must be improved and have a positive cash flow.

 

“Total Value” shall mean Total Secured Value plus Total Unsecured Value.

 

“Unencumbered Properties” shall mean a Property or Properties unencumbered by
any security interest, mortgage or any other Lien upon or charge against or
interest in the Property to secure payment of a debt or performance of an
obligation.

 

“Unlimited Guaranty” shall mean that certain Second Amended and Restated
Unlimited Guaranty dated as of the date hereof made by the Guarantors from time
to time party thereto in favor of Administrative Agent on behalf of Lenders, as
the same may be modified, amended, supplemented, restated or replaced from time
to time.

 

“Unused Facility Fee” shall have the meaning set forth in Section 2.11 hereof.

 

 15 

 

 

“Venture Interest” shall mean as to any Person, any corporation, partnership,
limited liability company or joint venture whether now existing or hereafter
organized or acquired (i) in the case of a corporation, of which less than 100%
but equal to or more than 25% of the securities having ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) are at the time owned by such Person
and/or one or more Subsidiaries of such Person or (ii) in the case of a
partnership, limited liability company or joint venture, of which less than 100%
but equal to or more than 25% of the partnership, membership or other ownership
interests are at the time owned by such Person and/or one or more Subsidiaries
of such Person.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

“Written-Off Subsidiary” shall mean a Subsidiary (other than a Subsidiary which
is also a Guarantor) in which the assets of such Subsidiary have been written
down to a net value of $0 on the consolidated books of Borrower or which
Borrower notifies Administrative Agent that for the purpose of all calculations
hereunder is to be deemed written off.

 

“Yield Maintenance Fee” shall have the meaning set forth in 2.07(g) hereof.

 

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
and including”.

 

SECTION 1.03 Accounting Terms. Except as otherwise herein specifically provided,
each accounting term used herein shall have the meaning given to it under GAAP.

 

SECTION 1.04 Construction.

 

(a)  All references in this Agreement to “Sections” or “sub-sections” shall be
deemed, unless otherwise noted, to be references to the Sections or sub-sections
of this Agreement.

 

(b)  All references in this Agreement to an “Exhibit” or “Exhibits” or to a
“Schedule” or “Schedules” shall be deemed, unless otherwise noted, to be
references to the Exhibits and Schedules annexed to this Agreement.

 

(c)  All references to a Subsidiary shall be deemed, unless otherwise noted, to
be references to a Subsidiary of Borrower or a Subsidiary of a Guarantor.

 

SECTION 1.05 Calculation of Financial Requirements. All calculations of
Financial Requirements set forth in Section 5.03 hereof when referable to a
Property or Properties of a Venture Interest shall be computed by applying the
percentage interest owned by Borrower, Guarantor and/or Subsidiary to the
applicable Accounting Term, Financial Requirement or other term, to be computed.

 



 16 

 

 

ARTICLE II

AMOUNT AND TERMS OF THE LOANS

 

SECTION 2.01 Revolving Credit Loans. Each Lender agrees, on and after the date
of this Agreement, on the terms and conditions of this Agreement and in reliance
upon the representations and warranties set forth in this Agreement, to lend to
Borrower, severally and not jointly, and prior to the Maturity Date (the “Credit
Period”) such amounts as Borrower may request from time to time (individually, a
“Revolving Credit Loan” or collectively, the “Revolving Credit Loans”), which
amounts may be borrowed, repaid and reborrowed, provided, however, that the
aggregate amount of such Revolving Credit Loans outstanding at any one time
shall not exceed the lesser of (i) Lenders’ Commitment as it may be reduced
pursuant to Section 2.12 hereof and (ii) the Borrowing Base. Borrower agrees to
borrow and the Revolving Credit Loans shall be made pro rata in accordance with
each Lender’s Commitment Percentage.

 

SECTION 2.02 Revolving Credit Note. The Revolving Credit Loans shall be
evidenced by separate promissory notes of Borrower in substantially the form of
Exhibit A hereto (each a “Revolving Credit Note”) dated the date hereof and
completed with appropriate insertions. One Revolving Credit Note shall be
payable to the order of each Lender in a principal amount equal to such Lender’s
Commitment and shall be entitled to the benefits of and shall be subject to the
provisions of this Agreement. At the time of the making of each Revolving Credit
Loan and at the time of each payment of principal thereon, the holder of each
Revolving Credit Note is hereby authorized by Borrower to make a notation on the
schedule annexed to the Revolving Credit Note of the date and amount of the
Revolving Credit Loan or payment, as the case may be. Failure to make a notation
with respect to any Revolving Credit Loan shall not limit or otherwise affect
the obligation of Borrower hereunder or under each Revolving Credit Note with
respect to such Revolving Credit Loan, and any payment of principal on the
Revolving Credit Note by Borrower shall not be affected by the failure to make a
notation thereof on said schedule.

 

SECTION 2.03 Interest.

 

(a)  Rate Options. Except as provided below, all Loans shall bear interest at
the LIBOR Based Rate. If for any reason the LIBOR Based Rate is unavailable, the
Floating Rate shall apply. The rate of interest on Floating Rate Loans shall
increase or decrease by an amount equal to any increase or decrease in the Prime
Rate effective as of the opening of business on the day that any such change in
the Prime Rate occurs.

 

(b)  Requests. Provided no Event of Default has occurred and is continuing, and
subject to the provisions of this Section 2.03, Borrower shall give
Administrative Agent a written irrevocable request no later than 12:00 noon
Eastern time two (2) Business Days prior to the requested borrowing date
specifying (i) the date the LIBOR Based Rate shall apply (which shall be a
Business Day), and (ii) the amount to be subject to the LIBOR Based Rate
provided that such amount shall be an integral multiple of $100,000.

 



 17 

 

 

(c)  LIBOR Interest Periods. LIBOR Rate Loans shall be for the LIBOR Interest
Period during which the LIBOR Based Rate is applicable; provided, however, that
if the LIBOR Interest Period would otherwise end on a day which shall not be a
Business Day, such LIBOR Interest Period shall be extended to the next preceding
or succeeding Business Day as is customary in the market to which such LIBOR
Rate Loan relates. All accrued and unpaid interest on a LIBOR Rate Loan shall be
paid monthly in accordance with Section 2.08. Notwithstanding anything herein
contained to the contrary, no LIBOR Interest Period with respect to any of the
Revolving Credit Loans may end after the Maturity Date and such Loans shall
accrue interest at the Floating Rate from the end of last LIBOR Interest Period
until the Maturity Date. LIBOR Rate Loans shall automatically be extended and
renewed as of the last day of the LIBOR Interest Period to a new LIBOR Rate Loan
Section 1.04.

 

(d)  Adjustments. If any Lender advises Administrative Agent that it is
incurring increased costs for making or maintaining LIBOR Rate Loans due to
changes in applicable law or regulation or the interpretation thereof as
described below, then the Adjusted LIBOR Rate may be automatically adjusted by
Administrative Agent on a prospective basis to take into account the increased
costs of the applicable Lenders in making or maintaining LIBOR Rate Loans
hereunder due to changes in applicable law or regulation or the interpretation
thereof occurring subsequent to the commencement of the then applicable LIBOR
Interest Period, including but not limited to, changes in tax laws (except
changes of general applicability in corporate income tax laws) and changes in
the reserve requirements imposed by the Board of Governors of the Federal
Reserve System (or any successor or other applicable governing body), excluding
the Reserve Percentage and any Reserve which has resulted in a payment pursuant
to Section 2.07 hereof, that increase the cost to the Lenders of funding their
LIBOR Rate Loans. Administrative Agent shall promptly give Borrower notice of
such a determination and adjustment, which determination shall be prima facie
evidence of the correctness of the fact and the amount of such adjustment and
shall be binding on Borrower absent manifest error.

 

(e)  Unavailability. If Administrative Agent shall have reasonably determined,
in good faith, that Eurodollar deposits equal to the amount of the principal of
the requested LIBOR Rate Loan and for the LIBOR Interest Period specified are
unavailable, or that the rate based on the Adjusted LIBOR Rate will not
adequately and fairly reflect the cost of the Adjusted LIBOR Rate applicable to
the specified LIBOR Interest Period, of making or maintaining the principal
amount of the requested LIBOR Rate Loan during the LIBOR Interest Period
specified, or that by reason of circumstances affecting Eurodollar markets,
adequate means do not exist for ascertaining the rate based on the Adjusted
LIBOR Rate applicable to the specified LIBOR Interest Period, Administrative
Agent shall promptly give notice of such determination to Borrower that the rate
based on the Adjusted LIBOR Rate is not available. A determination, in good
faith, by Administrative Agent hereunder shall, absent manifest error, be prima
facie evidence of the correctness of the fact and amount of such additional
costs or unavailability. Upon such a determination, the portion of the Loans
subject to the Adjusted LIBOR Rate shall accrue interest at the Floating Rate.

 

 18 

 

 

(f)  Illegality. Notwithstanding anything to the contrary herein contained, if
any change in any law or regulation or in the interpretation thereof after the
date hereof by any governmental authority charged with the administration or
interpretation thereof shall make it unlawful for any Lender to make or maintain
any LIBOR Rate Loan, then, by written notice to Borrower, such Lender may: (i)
declare that LIBOR Rate Loans will not thereafter be made by Lender hereunder,
whereupon Borrower shall be prohibited from requesting LIBOR Rate Loans from
Lender hereunder unless such declaration is subsequently withdrawn; and (ii) if
unlawful to be so maintained, require that all outstanding LIBOR Rate Loans made
by it be converted to Floating Rate Loans, in which event (x) all such LIBOR
Rate Loans shall be automatically converted to Floating Rate Loans as of the
effective date of such notice as provided in the sentence below and (y) all
payments and prepayments of principal which would otherwise have been applied to
repay the converted LIBOR Rate Loans shall instead be applied to repay the
Floating Rate Loans resulting from the conversion of such LIBOR Rate Loans. For
purposes of this Paragraph (f), a notice to Borrower by the applicable Lender
pursuant to this paragraph shall be effective, if lawful, on the last day of the
then current LIBOR Interest Period; in all other cases, such notice shall be
effective on the day of receipt by Borrower.

 

(g)  Capital Adequacy. If, due to either (i) the introduction of or any change
in or in the interpretation of any law or regulation after the date hereof or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (where or not having the force of law) issued after the
date hereof (each a “Change of Law”), there shall be any increase in the cost to
any Lender of making, funding, or maintaining Loans, then Borrower shall, from
time to time, upon such Lender’s demand, pay to Lender additional amounts
sufficient to compensate such Lender for such increased cost. In addition, if
such Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) issued after the date hereof affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of loans hereunder, then,
upon such Lender’s demand, Borrower shall immediately pay to such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances to
the extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of loans hereunder. Notwithstanding anything to the
contrary herein contained, Borrower shall not be required to compensate such
Lender for any increased costs or increased capital incurred more than ninety
(90) days prior to the date that such Lender notifies Borrower of the Change in
Law giving rise to such increased costs or increased capital and of such
Lender’s intention to claim compensation therefor.

 

SECTION 2.04 Computation of Interest and Fees. Unless otherwise specifically set
forth in this Agreement, interest and all fees shall be computed on the actual
number of days elapsed over a year of 360 days.

 

 19 

 

 

SECTION 2.05 Reimbursement of Expenses. If, at any time or times regardless of
whether or not an Event of Default then exists, Administrative Agent and/or any
Lender incurs reasonable out-of-pocket legal or accounting expenses or any other
reasonable out-of-pocket costs or expenses in connection with (a) the
negotiation and preparation of this Agreement or any of the other Loan
Documents, and any amendment, modification, replacement or termination of this
Agreement or any of the other Loan Documents that has been requested by
Borrower; (b) the administration of this Agreement or any of the other Loan
Documents and the transactions contemplated hereby and thereby, except for those
certain costs incurred in connection with disputes by and among any of
Administrative Agent and/or the Lenders; (c) any litigation, contest, dispute,
suit, proceeding or action (whether instituted by Administrative Agent, any
Lender, Borrower or any other Person) in any way relating to this Agreement or
any of the other Loan Documents or Borrower’s affairs (except to the extent any
such cost or expense arises from Administrative Agent’s or such Lender’s gross
negligence or willful misconduct or related to any dispute among Administrative
Agent and/or Lenders); or (d) any attempt to enforce any rights of
Administrative Agent and/or any Lender against Borrower or any other Person
which may be obligated to Administrative Agent or such Lender by virtue of this
Agreement or any of the other Loan Documents, then all such costs and expenses
shall be charged to Borrower. All amounts chargeable to Borrower under this
Section shall be payable promptly after demand by Administrative Agent or the
applicable Lender therefore, which demand shall include a reasonably detailed
invoice therefore, and shall bear interest from the date 10 business days after
such demand is made until paid in full at the Floating Rate applicable to the
Loans from time to time.

 

SECTION 2.06 Loan Requests. A request for a Loan shall be made, or shall be
deemed to be made, by Borrower in the following manner: Borrower shall give
Administrative Agent telephonic notice, to be promptly confirmed in writing on
the form attached hereto as Exhibit B, of each borrowing and each prepayment of
a Loan (a “Borrowing Notice”) which borrowing and prepayment shall be made
pro-rata based on each Lender’s Commitment Percentage, together with a Borrowing
Base Certificate. Each Borrowing Notice shall be irrevocable and shall be
effective only if received by Administrative Agent no later than 12:00 noon New
York City time, on the date which is at least two (2) Business Days, prior to
the date of such borrowing or prepayment of the Loan designated in the Borrowing
Notice. Each such Borrowing Notice shall specify (a) the amount to be borrowed
or prepaid; (b) the date of such borrowing or prepayment (which shall be a
Business Day); and (c) the purpose of the Loan. No Lender shall advance and
Borrower shall not request Renovation Expense Loans and Operating Expense Loans
which in the aggregate exceed the lesser of (x) $15,000,000 or (y) 15% of the
Borrowing Base, provided however, that in no event shall Operating Expense Loans
exceed $10,000,000 and Borrower shall immediately prepay such Renovation Expense
Loans and/or Operating Expense Loans to the extent of any such excess and there
shall be no further advances until such excess is repaid.

 

SECTION 2.07 Maturity; Maximum Revolving Credit Obligations; Prepayments.

 

(a)  All Revolving Credit Loans shall be due and payable, if not required to be
paid earlier pursuant to this Agreement, on December 31, 2019 (the “Maturity
Date”).

 

(b)  At no time shall the aggregate principal amount of the Loans outstanding
exceed the lesser of (i) the amount of the Commitment and (ii) the Borrowing
Base. In the event that for any reason, the aggregate outstanding principal
amount of the Loans exceeds such amount, Borrower shall immediately prepay the
Loans in an amount sufficient to reduce the sum of the aggregate principal
amount of the Loans to an amount not greater than the lesser of (i) the amount
of the Commitment and (ii) the Borrowing Base. Any such prepayment shall be made
with interest accrued to the date of prepayment and be subject to the indemnity
agreement set forth in Section 2.07(g) hereof.

 

 20 

 

 

(c)  Borrower shall make a mandatory prepayment within three (3) Business Days
after the same becomes due, subject to the indemnity agreement set forth in
Section 2.07(g) hereof, of the principal amount of the Loans outstanding:

 

(i)  upon the sale or other disposition by Borrower or any Guarantor of any
Property for which the proceeds of the Revolving Credit Loans were used to
purchase such Property (and to the extent such loan remains unpaid) equal to the
lesser of (i) the full net proceeds of such sale or other disposition or (ii)
the amount necessary to pay such loan in full;

 

(ii)  upon the mortgage or refinance of such mortgage of any Property for which
the proceeds of the Revolving Credit Loans were used to purchase or refinance
such Property equal to the lesser of (i) the net proceeds of such mortgage or
refinance of such mortgage; or (ii) amount necessary to pay such loan in full;
and

 

(iii)  upon the mortgage of any Unencumbered Property equal to the net proceeds
of such mortgage.

 

(d)  Subject to the delivery of a Borrowing Notice pursuant to Section 2.06
hereof and to the indemnity agreement set forth in Section 2.07(g) hereof with
respect to LIBOR Rate Loans, but otherwise without premium or penalty, Borrower
shall have the right to prepay any Loan at any time and from time to time in
whole or in part; provided, however, that (x) any such prepayment shall be in an
amount not less than such amounts as provided in Section 2.07(f) hereof; and (y)
any such prepayment of a Loan shall be made with interest accrued on the
principal amount being prepaid to the date of prepayment.

 

(e)  Except as set forth in Section 2.03(e) and Section 2.03(f) hereof, and
except as may be otherwise expressly directed by Borrower provided no Event of
Default exists or is continuing, all payments and repayments made pursuant to
the terms hereof shall be applied first to Floating Rate Loans permitted under
the terms of this Agreement, and shall be applied to LIBOR Rate Loans only to
the extent any such payment exceeds the principal amount of Floating Rate Loans
outstanding at the time of such payment.

 

(f)  Except for borrowings which exhaust the full remaining amount of the
Commitment or prepayments which result in the prepayment of all LIBOR Rate Loans
and/or all Floating Rate Loans, each borrowing and prepayment of a LIBOR Rate
Loan shall be in a minimum amount of $100,000.00, and each borrowing and
prepayment of a Floating Rate Loan, to the extent permitted under this
Agreement, shall be in a minimum amount of $50,000.00 and in increased integral
multiples of $10,000.00.

 

 21 

 

 

(g)  Indemnity; Yield Protection. Borrower hereby indemnifies Lenders against
any loss (each, a “Loss”) or reasonable out-of-pocket expenses which any Lender
may sustain or incur as a consequence of (a) the receipt or recovery by a Lender
whether by voluntary prepayment, acceleration or otherwise, of all or any part
of a LIBOR Rate Loan other than on the last day of any LIBOR Interest Period
applicable to such Loan, (b) the conversion of a LIBOR Rate Loan prior to the
last day of any LIBOR Interest Period applicable to such LIBOR Rate Loan, (c)
the failure to borrow any LIBOR Rate Loan after agreement shall have been
reached with respect to the LIBOR Interest Period therefor, or (d) any failure
by Borrower to borrow a LIBOR Rate Loan on the date specified by Borrower’s
written notice. Borrower shall pay to each applicable Lender a yield maintenance
fee (the “Yield Maintenance Fee”) as payment in full in respect of each such
Loss, if any, computed as follows: The current rate for United States Treasury
securities (bills on a discounted basis shall be converted to a bond equivalent)
with a maturity date closest to the maturity date of the term chosen pursuant to
the LIBOR Interest Period as to which the prepayment is made, shall be
subtracted from the “Cost of Funds” component of the fixed rate in effect at the
time of prepayment. If the result is zero or a negative number, there shall be
no Yield Maintenance Fee. If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the principal balance being
prepaid. The resulting amount shall be divided by 360 and multiplied by the
number of days remaining in the term chosen pursuant to the LIBOR Interest
Period as to which the prepayment is made. Said amount shall be reduced to
present value calculated by using the number of days remaining in the designated
term and using the above-referenced United States Treasury security rate and the
number of days remaining in the term chosen pursuant to the LIBOR Interest
Period as to which the prepayment is made. The resulting amount shall be the
Yield Maintenance Fee due to the applicable Lender upon prepayment of the LIBOR
Rate Loan. “Cost of Funds” as used herein means with respect to any such LIBOR
Rate Loan the Adjusted LIBOR Rate applicable thereto. If by reason of an Event
of Default hereunder, Administrative Agent elects to declare the Loans to be
immediately due and payable, then any Yield Maintenance Fee with respect to the
Loans shall become due and payable in the same manner as though Borrower had
been granted and had exercised a right of prepayment.

 

(h)  All prepayments by Borrower hereunder shall be made pro rata to the
applicable Lenders in accordance with each Lender’s Commitment Percentage.

 

SECTION 2.08 Payments.

 

(a)  All payments by Borrower hereunder or under the Note shall be made in
Dollars in immediately available funds by wire transfer or intra-bank credit
from accounts of Borrower by 2:00 P.M. Eastern Standard Time on the date on
which such payment shall be due. Interest on the Notes shall accrue from and
including the date of each Loan to but excluding the date on which such Loan is
paid in full.

 

(b)  Except as provided in the following sentence, accrued interest on each Loan
shall be payable in arrears on the last Business Day of each month until the
maturity of such Loan or the payment or prepayment thereof in full. Interest at
the Default Rate shall be payable from time to time on demand of Administrative
Agent on behalf of the Lenders, if applicable.

 

(c) All items of payment received by Administrative Agent by 2:00 P.M. Eastern
time, on any Business Day shall be deemed received on that Business Day. All
items of payment received after 2:00 P.M. Eastern Standard Time, on any Business
Day shall be deemed received on the following Business Day. Until payment in
full of all Obligations and termination of this Agreement, Borrower irrevocably
waives (except as otherwise expressly provided for by Administrative Agent) the
right to direct the application of any and all payments and collections at any
time or times hereafter received by Administrative Agent from or on behalf of
Borrower, and Borrower does hereby irrevocably agree that Administrative Agent
shall have the continuing exclusive right to apply and reapply any and all such
payments and collections received at any time or times hereafter by
Administrative Agent or its agent against the Obligations, in such manner as
Administrative Agent may reasonably deem advisable, notwithstanding any entry by
any Lender upon any of its books and records, subject to the terms of this
Agreement.
 



 22 

 

  

(d)  All payments by Borrower hereunder shall be made pro rata in accordance
with each Lender’s Commitment Percentage.

 

SECTION 2.09 Intentionally Omitted.

 

SECTION 2.10 Use of Proceeds. The proceeds of the Revolving Credit Loans shall
be used for (i) the acquisition of a Property; (ii) the repayment (in whole or
in part) of existing mortgage debt on a Property; and (iii) Renovation Expense
Loans and Operating Expense Loans in the aggregate not to exceed the lesser of
(x) $15,000,000 or (y) 15% of the Borrowing Base; provided, however, that in no
event shall Operating Expense Loans exceed $10,000,000. No part of the proceeds
of any Loan may be used for any purpose that directly or indirectly violates or
is inconsistent with, the provisions of Regulations T, U or X. Borrower shall
not use, and shall take reasonable steps to ensure that none of its Subsidiaries
and its or their respective directors, officers, employees and agents shall use,
the proceeds of any Revolving Credit Loans (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
or (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country.

 

SECTION 2.11 Unused Facility Fee. Borrower agrees to pay to each Lender from the
date of this Agreement and for so long as the Commitment remains outstanding, on
the first Business Day of each January 1, April 1, July 1 and October 1
thereafter, an unused facility fee equal to one quarter of one percent (0.25%)
per annum (computed on the basis of the actual number of days elapsed over 360
days) on the average daily unused amount of the Commitment (the “Unused Facility
Fee”), such Unused Facility Fee being payable quarterly for the three month
period, or part thereof, preceding the payment date.

 

SECTION 2.12 Reduction of Commitment. Upon at least three (3) Business Days’
written notice to Administrative Agent, Borrower may irrevocably elect to have
the unused Commitment terminated in whole or reduced in part without penalty or
premium provided, however, that any such partial reduction shall be in a minimum
amount of $250,000.00 or whole multiples thereof and shall be allocated to each
Lender based on its Commitment Percentage. The Commitment, once terminated or
reduced, shall not be reinstated without the express written approval of
Administrative Agent and each Lender.

 

SECTION 2.13 Intentionally Omitted.

 



 23 

 

 

SECTION 2.14 Late Charges, Default Interest.

 

(a)  If Borrower shall default in the payment of any principal installment
(other than the final payment of principal due on the Maturity Date) of or
interest on any Loan or any other amount becoming due hereunder, Borrower shall
pay a late payment charge equal to four (4%) percent of such defaulted payment.

 

(b)  Upon the occurrence and during the continuation of an Event of Default,
Borrower shall pay interest on all amounts owing under the Notes and this
Agreement (after as well as before judgment) at the Default Rate.

 

SECTION 2.15 Interest Adjustments. If the provisions of this Agreement or the
Note would at any time require payment by Borrower to the Lenders of any amount
of interest in excess of the maximum amount then permitted by applicable law,
the interest payments shall be reduced to the extent necessary so that the
Lenders shall not receive interest in excess of such maximum amount. To the
extent that, pursuant to the foregoing sentence, the Lenders shall receive
interest payments hereunder or under the Notes in an amount less than the amount
otherwise provided, such deficit (hereinafter called the “Interest Deficit”)
will cumulate and will be carried forward (without interest) until the
termination of this Agreement. Interest otherwise payable to the Lenders
hereunder or under the Notes for any subsequent period shall be increased by
such maximum amount of the Interest Deficit that may be so added without causing
the Lender to receive interest in excess of the maximum amount then permitted by
applicable law.

 

ARTICLE III

CONDITIONS OF LENDING

 

SECTION 3.01 Conditions Precedent to the Making of the Initial Revolving Credit
Loan. The obligation of each Lender to make the initial Revolving Credit Loan
contemplated by this Agreement is subject to the following conditions precedent,
all of which shall be performed or satisfied in a manner in form and substance
reasonably satisfactory to Administrative Agent, Lenders and their counsel and
Administrative Agent and each Lender acknowledges that the following conditions
precedent have been performed or satisfied:

 

(a)  Each Lender shall have received such Lender’s Revolving Credit Note, duly
executed by Borrower.

 

(b)  Administrative Agent and Lenders shall have received certified (as of the
date of this Agreement) copies of the resolutions of the board of directors of
Borrower authorizing the Loans and authorizing and approving this Agreement and
the other Loan Documents and the execution, delivery and performance thereof and
certified copies of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Agreement and such
other Loan Documents.

 

(c)  Administrative Agent and Lenders shall have received certified (as of the
date of this Agreement) copies of the resolutions of the boards of directors and
the shareholders of each of the Corporate Guarantors, authorizing and approving
this Agreement, their Guaranties and any other Loan Document applicable to the
Corporate Guarantors, and the execution, delivery and performance thereof and
certified copies of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Agreement, their
Guaranties and such other Loan Documents.

 

 24 

 

 

(d)  Administrative Agent and Lenders shall have received a certificate of the
Secretary (attested to by another officer) of Borrower certifying: (i) the names
and true signatures of the officer or officers of Borrower authorized to sign
this Agreement, the Note and the other Loan Documents to be delivered hereunder
on behalf of Borrower; and (ii) a copy of Borrower’s by-laws as complete and
correct on the date of this Agreement.

 

(e)  Administrative Agent and Lenders shall have received a certificate of the
Secretary (attested to by another officer) of each of the Corporate Guarantors
certifying (i) the names and true signatures of the officer or officers of the
Corporate Guarantors authorized to sign this Agreement, their Guaranties and any
other Loan Documents to be delivered hereunder on behalf of the Corporate
Guarantors; (ii) a copy of each of the Corporate Guarantors’ by-laws as complete
and correct on the date of this Agreement; and (iii) the stock ownership of each
Corporate Guarantor.

 

(f)  Administrative Agent and Lenders shall have received copies of the
certificates of incorporation and all amendments thereto of Borrower and each of
the Corporate Guarantors, certified in each case by the Secretary of each such
entity and a certificate of existence and good standing with respect to Borrower
and each Corporate Guarantor from the Secretary of State (or equivalent officer)
of the state of incorporation of Borrower and each Corporate Guarantor and from
the Secretary of State (or equivalent officer) of any state in which Borrower
and each Corporate Guarantor is authorized to do business.

 

(g)  Administrative Agent and Lenders shall have received copies of the (i)
articles of organization, (ii) operating agreement and all amendments thereto,
(iii) authenticated consents of members authorizing and approving this Agreement
and (iv) the name of the member/manager authorized to execute the Loan Documents
of each of the Limited Liability Company Guarantors.

 

(h)  Administrative Agent and Lenders shall have received copies of the (i)
partnership agreement and all amendments thereto, (ii) authenticated consents of
partners authorizing and approving this Agreement and (iii) the name of the
partner authorized to execute the Loan Documents of each of the General
Partnership Guarantors and Limited Partnership Guarantors.

 

(i)  Administrative Agent and Lenders shall have received copies of the (i)
articles of organization, (ii) operating agreement and (iii) all organizational
documents for each Venture Interest.

 

(j)  Administrative Agent and Lenders shall have received an opinion from the
internal counsel for Borrower and the Guarantors as to certain matters referred
to in Article IV hereof and as to such other matters as the Lender or its
counsel may reasonably request.

 

(k)  Administrative Agent and Lenders shall have received from each of the
Guarantors, the executed Unlimited Guaranty.

 

 25 

 

 

(l)  Administrative Agent shall have received from Borrower the executed Pledge
Agreement giving to Administrative Agent, on behalf of Lenders, a first priority
security interest in the Collateral including, without limitation, the Equity
Interests of each Subsidiary that is a Guarantor and Administrative Agent shall
have received, (i) all outstanding membership and/or stock certificates, as
applicable for each Subsidiary that is a Guarantor and (ii) equity interest
and/or stock power forms, each executed in blank.

 

(m)  Intentionally omitted.

 

(n)  The following statements shall be true and Administrative Agent and Lenders
shall have received a certificate signed by the President, Vice President or
Chief Financial Officer of Borrower dated the date hereof, stating that:

 

(i)  The representations and warranties contained in Article IV of this
Agreement and in the Loan Documents are true and correct in all material
respects on and as of such date;

 

(ii)  No Default or Event of Default has occurred and is continuing, or would
result from the making of the initial Revolving Credit Loan;

 

(o)  All schedules, documents, certificates and other information provided to
the Lender pursuant to or in connection with this Agreement shall be
satisfactory to the Lender and its counsel in all material respects;

 

(p)  Borrower and/or the Guarantors and/or their respective Affiliates shall
have established a banking and depository relationship with each Lender;

 

(q)  The Lender shall have received Borrower’s 10-K financial statement filed
with the SEC for the period fiscal year ended December 31, 2015;

 

(r)  All legal matters incident to this Agreement and the Loan transactions
contemplated hereby shall be reasonably satisfactory to Lenders’ counsel;

 

(s)  Administrative Agent shall have received such other approvals, opinions or
documents as Administrative Agent or its counsel may reasonably request;

 

(t)  Administrative Agent shall have received payment of the reasonable legal
fees and expenses of Administrative Agent’s counsel; and

 

(u)  Administrative Agent shall have received payment of a commitment fee in the
amount set forth on Schedule 3.01(u), which Borrower and Guarantors acknowledge
was earned by the Lender in connection with the transactions contemplated
hereby.

 

SECTION 3.02 Conditions Precedent to All Revolving Credit Loans. The obligation
of the Lenders to make each Revolving Credit Loan (including the initial
Revolving Credit Loan) shall be subject to the further condition precedent that
on the date of such Loan:

 

(a)  The following statements shall be true and each request for a Revolving
Credit Loan shall be deemed a certification by Borrower that:

 

(i) The representations and warranties contained in Article IV of this Agreement
and in the other Loan Documents are true and correct on and as of such date as
though made on and as of such date; and

 

(ii)  No Default or Event of Default has occurred and is continuing, or would
result from such Loan.

 



 26 

 

 

(b)  Administrative Agent shall have received a covenant compliance certificate
prepared by management of Borrower, indicating that, after giving effect to the
requested Loan, Borrower shall remain in compliance with all of the financial
requirements set forth in Section 5.03 hereof.

 

(c)  Administrative Agent shall have received such other approvals, opinions or
documents as Administrative Agent may reasonably request.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01     Representations and Warranties. On the date hereof and on each
date that Borrower requests a Revolving Credit Loan, Borrower and each Guarantor
represents and warrants to Administrative Agent and each Lender as follows:

 

(a)  Subsidiaries. On the date hereof, the only Subsidiaries of Borrower or any
Guarantor are set forth on Schedule 4.01(a) annexed hereto. All of the Equity
Interests of such Subsidiaries shown as owned by Borrower or any Guarantor on
Schedule 4.01(a) are owned by Borrower or such Guarantor, free and clear of any
mortgage, pledge, lien or encumbrance. Except as set forth on Schedule 4.01(a),
there are not outstanding any warrants, options, contracts or commitments of any
kind entitling any Person to purchase or otherwise acquire any securities or
other Equity Interests of any Subsidiary, nor are there outstanding any
instruments which are convertible into or exchangeable for any securities or
other Equity Interests of any Subsidiary. The list of Subsidiaries as of the
given date is subject to supplementation and modification from time to time as
set forth in and as required by Section 5.01(m)(iii).

 

(b)  Organization. Borrower and each Guarantor is a corporation, partnership or
limited liability company, as applicable, duly organized, validly existing and
in good standing under the laws of the states of their respective formation and
Borrower and each Guarantor has the power to own its assets and to transact the
business in which it is presently engaged. Borrower and each Guarantor is duly
qualified and is in good standing in all other jurisdictions where the failure
to so qualify or be in good standing would result in a Material Adverse Change
in Borrower or a Guarantor.

 

(c)  Due Execution, etc. The execution, delivery and performance by Borrower and
each Guarantor of this Agreement and the other Loan Documents to which it is a
party are within Borrower’s and each Guarantor’s corporate, limited liability
company or partnership power, as applicable, and have been duly authorized by
all necessary corporate, limited liability company or partnership action, as
applicable, and do not and will not (i) require any consent or approval of the
stockholders, members or partners, as applicable, of Borrower or any Guarantor;
(ii) contravene Borrower’s or any Guarantor’s certificate of incorporation or
by-laws, partnership agreement, operating agreement or articles of organization,
as applicable; (iii) violate any provision of or any law, rule, regulation,
contractual restriction, order, writ, judgment, injunction, or decree,
determination or award binding on or affecting Borrower or any Guarantor; (iv)
result in a breach of or constitute a default under any indenture or loan or
credit agreement, or any other agreement, lease or instrument to which Borrower
or any Guarantor is a party or by which it or its properties may be bound or
affected; or (v) result in, or require, the creation or imposition of any Lien
(other than the Lien of the Loan Documents) upon or with respect to any of the
properties now owned or hereafter acquired by Borrower or any Guarantor.

 

 27 

 

 

(d)  No Authorization, etc. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by Borrower or any
Guarantor of this Agreement or any other Loan Document to which it is a party,
except authorizations, approvals, actions, notices or filings which have been
obtained, taken or made (or to be made in connection with UCC financing
statements executed in connection herewith), as the case may be.

 

(e)  Validity of Loan Documents. The Loan Documents when delivered hereunder
will have been duly executed and delivered on behalf of Borrower and each
Guarantor and will be legal, valid and binding obligations of Borrower and each
Guarantor, enforceable against Borrower and each Guarantor in accordance with
their respective terms.

 

(f)  Financial Statements. The audited consolidated financial statements of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
copies of each of which have been furnished to Administrative Agent and each
Lender, and the consolidated results of operations of Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP,
fairly present in all material respects the consolidated financial condition of
Borrower and its Subsidiaries as at such dates. Since such date there has been
(i) except as set forth in Schedule 4.01(f) hereto, no material increase in the
liabilities of Borrower and its Subsidiaries or any Guarantor and (ii) no
Material Adverse Change in Borrower, any Subsidiary or any Guarantor.

 

(g)  No Litigation. There is no pending or threatened action, proceeding or
investigation against Borrower or any Guarantor or any Subsidiary before any
court, governmental agency or arbitrator, which may either in one case or in the
aggregate, result in a Material Adverse Change in Borrower, such Guarantor or
such Subsidiary.

 

(h)  Tax Returns. Borrower, each Guarantor and each Subsidiary has filed all
federal, state and local tax returns required to be filed (subject to extensions
granted) and has paid all taxes, assessments and governmental charges and levies
thereon to be due, including interest and penalties.

 

(i)  Licenses, etc. Borrower, each Guarantor and each Subsidiary possesses all
licenses, permits, franchises, patents, copyrights, trademarks and trade names,
or rights thereto, to conduct its business substantially as now conducted and as
presently proposed to be conducted, and neither Borrower, any Guarantor nor any
Subsidiary is in violation of any similar rights of others.

 

 28 

 

 

(j)  Anti-Corruption Laws and Sanctions. Borrower, each Guarantor and each
Subsidiary represents and warrants that Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by Borrower and
its respective directors, officers and employees and their agents that are
Controlled by Borrower with Anti-Corruption Laws and applicable Sanctions, and
Borrower and its respective officers and employees and to the knowledge of
Borrower its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of (a) Borrower, any
Guarantor or any Subsidiary, or to the knowledge of Borrower, each Guarantor and
each Subsidiary, any of their respective directors, officers, employees or
agents that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No use of proceeds
or other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions.

 

(k)  Margin Credit. Neither Borrower, any Guarantor nor any Subsidiary is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T, U or X), and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock or in any other way which will cause Borrower or any Guarantor to violate
the provisions of Regulations T, U or X.

 

(l)  Compliance with Law. Borrower, each Guarantor and each Subsidiary is in all
material respects in compliance with all federal and state laws and regulations
in all jurisdictions where the failure to comply with such laws or regulations
could result in a Material Adverse Change in Borrower, such Guarantor or such
subsidiary.

 

(m)  ERISA. Borrower, each Guarantor, each Subsidiary and each ERISA Affiliate
of Borrower, a Guarantor or a Subsidiary are in compliance in all material
respects with all applicable provisions of ERISA. Neither a Reportable Event nor
a Prohibited Transaction has occurred and is continuing with respect to any Plan
of Borrower, a Guarantor or a Subsidiary; no notice of intent to terminate a
Plan of Borrower, a Guarantor or a Subsidiary has been filed nor has any Plan
been terminated; no circumstances exist which constitute grounds under Section
4042 of ERISA entitling the PBGC to institute proceedings to terminate, or
appoint a trustee to administrate, a Plan of Borrower, a Guarantor or a
Subsidiary, nor has the PBGC instituted any such proceedings; neither Borrower,
any Guarantor, any Subsidiary nor any ERISA Affiliate of Borrower, any Guarantor
or any Subsidiary has completely or partially withdrawn under Sections 4201 or
4204 of ERISA from a Multiemployer Plan; Borrower, each Guarantor, each
Subsidiary and each ERISA Affiliate of Borrower, any Guarantor or any Subsidiary
have met their minimum funding requirements under ERISA with respect to all of
their Plans and the present fair market value of all Plan assets exceeds the
present value of all vested benefits under each Plan, as determined on the most
recent valuation date of the Plan in accordance with the provisions of ERISA for
calculating the potential liability of Borrower, any Guarantor, any Subsidiary
or any ERISA Affiliate of Borrower, any Guarantor or any Subsidiary to PBGC or
the Plan under Title IV of ERISA; and neither Borrower, any Guarantor, or any
Subsidiary nor any ERISA Affiliate of Borrower, a Guarantor or any Subsidiary
has incurred any liability to the PBGC under ERISA.

 

 29 

 

 

(n) Hazardous Material. Borrower, each Guarantor and each Subsidiary is, in all
material respects, in compliance with all federal, state or local laws,
ordinances, rules, regulations or policies governing Hazardous Materials; and
neither Borrower, any Guarantor nor any Subsidiary has used Hazardous Materials
on, from, or affecting any property now owned or occupied or hereafter owned or
occupied by Borrower, any Guarantor or any Subsidiary in any manner which
violates federal, state or local laws, ordinances, rules, regulations or
policies governing the use, storage, treatment, transportation, manufacture,
refinement, handling, production or disposal of Hazardous Materials; and to the
best of Borrower’s and each Guarantor’s knowledge, no prior owner of any such
property or any tenant, subtenant, prior tenant or prior subtenant of any such
property have used Hazardous Materials on, from or affecting such property in
any manner which violates federal, state or local laws, ordinances, rules,
regulations, or policies governing the use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of Hazardous Materials
except as set forth in Borrower’s files which have been made available to
Administrative Agent and each Lender.

 

(o)  Use of Proceeds. The proceeds of the Revolving Credit Loans shall be used
exclusively for the purposes set forth in Section 2.10 hereof.

 

(p)  Title to Assets. Borrower, each Guarantor and each Subsidiary has good and
marketable title to all of its properties and assets. The Properties and assets
of Borrower and each Guarantor are not subject to any mortgage, judgment or
similar Lien other than those described in Section 5.02(a) hereof.

 

(q)  Casualty. Neither the business nor the properties of Borrower, any
Guarantor or any Subsidiary are affected by any fire, explosion, accident,
strike, hail, earthquake, embargo, act of God or of the public enemy, or other
casualty (whether or not covered by insurance), which could result in a Material
Adverse Change in Borrower, any Guarantor or any Subsidiary.

 

(r)  Lien Priority. Except as disclosed on Schedule 4.01(r), the Liens on the
Collateral created by the Pledge Agreement constitute valid first priority
perfected security interests in favor of Administrative Agent.

 

(s)  Credit Agreements. Schedule 4.01(s) is a complete and correct list of all
Debt.

 

(t)  Solvency. The liability of each Guarantor as a result of the execution of
its respective Guaranty and the execution of this Agreement shall not cause the
liabilities (including contingent liabilities) of such Guarantor to exceed the
fair saleable value of their assets, except as may be limited by the terms of
their respective Guaranty.

 

(u)  Financial or Other Advantage. Each Guarantor acknowledges that it has
derived or expects to derive a financial or other advantage from the Loans
obtained by Borrower from Lenders.

 

(v)  OFAC and Patriot Act. Neither Borrower nor any of its Affiliates:

 

(i)  is a Restricted Party, is an affiliate of a Restricted Party or conducts
any business with or receives any funds from a Restricted Party;

 

(ii)  has violated any Anti-Terrorism Law;

 

 30 

 

  

(iii)  has been or is being investigated by any governmental authority for
violating any Anti-Terrorism Law or has received notice of any such
investigation or any other action under any Anti-Terrorism Law in respect of it
or any Affiliate or any of their respective assets; or

 

(iv)  has been assessed any civil or criminal penalty or had any funds or assets
frozen, seized or forfeited under any Anti-Terrorism Law; and

 

(v)  has taken reasonable measures to ensure that the source of its funds and
property is derived from legal sources and is not subject to seizure, forfeiture
or confiscation under any Anti-Terrorism Law.

 

ARTICLE V

COVENANTS OF BORROWER AND THE GUARANTORS

 

SECTION 5.01 Affirmative Covenants. So long as any amount shall remain
outstanding under the Revolving Credit Notes or so long as the Commitment shall
remain in effect, Borrower and each Guarantor will, and will cause each
Subsidiary to, unless Administrative Agent and each Lender shall otherwise
consent in writing:

 

(a) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders, where the failure to so comply
could result in a Material Adverse Change in Borrower, any Guarantor or any
Subsidiary;

 

(b)  Reporting Requirements. Furnish to Administrative Agent:

 

(i)  Annual Financial Statements. As soon as available and in any event not
later than the earlier of (x) the date required to be filed with the SEC, or (y)
90 days after the end of each fiscal year, a copy of the 10-K report of Borrower
and its Subsidiaries for each fiscal year, including audited consolidated
financial statements with balance sheets with related statements of income and
retained earnings and statements of cash flows, all in reasonable detail and
setting forth in comparative form the figures for the previous fiscal year,
together with an unqualified opinion, prepared by management of Borrower and
certified by independent certified public accountants selected by Borrower and
reasonably satisfactory to Administrative Agent, all such financial statements
to be prepared in accordance with GAAP, consistently applied;

 

 31 

 

 

(ii)  Quarterly Financial Statements. As soon as available and in any event not
later than the earlier of (x) the date required to be filed with the SEC, or (y)
60 days after the end of each fiscal quarter, a copy of the 10-Q report of
Borrower and its Subsidiaries for each fiscal quarter, (or in the case of the
fourth fiscal quarter, within 90 days after the end of the quarter, such
financial information as would be provided in a 10-Q report, management
prepared, and certified by the chief financial officer of Borrower), including
consolidated financial statements for such quarter and for year to date,
including a balance sheet with related statements of income and retained
earnings and a statement of cash flows, all in reasonable detail and setting
forth in comparative form the figures for the comparable quarter and comparable
year to date period for the previous fiscal year, all such financial statements
to be prepared by management of Borrower in accordance with GAAP, consistently
applied;

 

(iii)  Management Letters. Promptly upon receipt thereof, copies of any reports
submitted to Borrower, any Guarantor or any Subsidiary by independent certified
public accountants in connection with the examination of the financial
statements of Borrower, any Guarantor or any Subsidiary made by such
accountants;

 

(iv)  Accountant’s Report. Simultaneously with the delivery of the annual
financial statements referred to in Section 5.01(b)(i) hereof, a certificate of
the independent certified public accountants who audited such statements to the
effect that, in making the examination necessary for the audit of such
statements, they have obtained no knowledge of any condition or event which
constitutes a Default or Event of Default, or if such accountants shall have
obtained knowledge of any such condition or event, they shall specify in such
certificate each such condition or event of which they have knowledge and the
nature and status thereof;

 

(v)  Quarterly Portfolio of Real Estate Investments. As soon as available and in
any event not later than 45 days after the end of each fiscal quarter, a
portfolio of real estate investments substantially in the form attached as
Exhibit D hereto;

 

(vi)  Certificate of No Default. (A) No later than thirty (30) days following
the end of each calendar quarter (such date of delivery with respect to each
calendar quarter, a “Compliance Certificate Delivery Date”), a certificate of
the President, Vice President or the Chief Financial Officer of Borrower, (1)
certifying that to the best of their knowledge after due inquiry no Default or
Event of Default has occurred and is continuing, or if a Default or Event of
Default has occurred and is continuing, a statement as to the nature thereof and
the action which is proposed to be taken with respect thereto; and (2) with
computations demonstrating compliance with the covenants contained in Section
5.03 in form and substance similar to Exhibit E; and (B) simultaneous with the
delivery of the financial statements referred to in Section 5.01(b)(i) hereof
and (ii), a certificate of the President, Vice President or the Chief Financial
Officer of Borrower, either (1) certifying that there are no changes to the most
recent certificate delivered in accordance with clause (A) of this Section
5.01(b)(vi) hereof or (2) if any changes have occurred, a new certificate (x)
setting forth the changes to the most recent certificate delivered in accordance
with clause (A) of this Section 5.01(b)(vi) and (y) certifying that there are no
other changes to such prior certificate other than those specified in such new
certificate;

 

(vii)   Borrowing Base Certificate. As soon as available, and in any event not
later than the date Borrower delivers a copy of its 10-Q report and related
information for each fiscal quarter in accordance with Section 5.01(b)(ii)
hereof, with each Loan request in accordance with Section 2.06 and with each
mandatory prepayment set forth in Section 2.07(c) hereof, a Borrowing Base
Certificate in the form attached as Exhibit F;

 



 32 

 

 

(viii)   Notice of Litigation. Promptly after the commencement thereof, notice
of all actions, suits and proceedings before any court or governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, whether or not covered by insurance, affecting Borrower, any Guarantor
or any Subsidiary which, if determined adversely to Borrower such Guarantor, or
such Subsidiary could result in a Material Adverse Change in Borrower, such
Guarantor or such Subsidiary;

 

(ix)  Notice of Defaults and Events of Default. As soon as possible and in any
event within five (5) days after the occurrence of each Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action which is proposed to be taken by Borrower with respect
thereto;

 

(x)  ERISA Reports. Promptly after the filing or receiving thereof, copies of
all reports, including annual reports, and notices which Borrower, any Guarantor
or any Subsidiary files with or receives under ERISA from the PBGC, the Internal
Revenue Service or the U.S. Department of Labor; and as soon as possible after
Borrower or any Guarantor knows or has reason to know that any Reportable Event
or Prohibited Transaction has occurred with respect to any Plan of Borrower, any
Guarantor or any Subsidiary or that the PBGC or Borrower, any Guarantor or any
Subsidiary has instituted or will institute proceedings under Title IV of ERISA
to terminate any Plan, Borrower will deliver to Administrative Agent a
certificate of the President, Vice President or the Chief Financial Officer of
Borrower setting forth details as to such Reportable Event, Prohibited
Transaction or Plan termination and the action Borrower proposes to take with
respect thereto;

 

(xi)  Reports to Other Creditors. Promptly after the furnishing thereof, copies
of any statement or report furnished to any other party pursuant to the terms of
any indenture, loan, credit or similar agreement and not otherwise required to
be furnished to Administrative Agent pursuant to any other clause of this
Section 5.01(b) hereof;

 

(xii)   Proxy Statements, Etc. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports which Borrower
or any Corporate Guarantor sends to its public stockholders, if any, and copies
of all regular, periodic, and special reports, all registration statements which
Borrower or any Corporate Guarantor files with the SEC or any governmental
authority which may be substituted therefor, or with any national securities
exchange and any press releases or other notices or information publicly
disseminated;

 

(xiii)  Notice of Affiliates. Promptly after any Person becomes an Affiliate of
Borrower or any Guarantor, notice to Administrative Agent of such Affiliate
other than an Affiliate that is a natural person;

 

 33 

 

 

(xiv)  Mortgage Financing. As soon as available and in no event later than 30
days prior to the closing of any mortgage financing against an Unencumbered
Property, a certificate prepared by management of Borrower (i) advising
Administrative Agent of the proposed mortgage financing, (ii) detailing the
Property or Properties to be mortgaged, (iii) setting forth the source and terms
of such financing, (iv) providing a copy of the appraisal, if any, to
Administrative Agent if in the possession or control of Borrower, and (v)
evidencing compliance with the Borrowing Base and all of the financial covenants
set forth in Section 5.03 hereof after giving effect to such mortgage financing;

 

(xv)   Real Estate Acquisition Information. Such Real Estate Acquisition
Information as reasonably requested by Administrative Agent on a semi-annual
basis; and

 

(xvi)  General Information. Such other information respecting the condition or
operations, financial or otherwise, of Borrower, any Guarantor or any Subsidiary
as Administrative Agent may from time to time reasonably request.

 

(c)  Taxes. Pay and discharge all taxes, assessments and governmental charges
upon Borrower, any Guarantor, any Subsidiary, its or their income and its or
their properties prior to the dates on which penalties are attached thereto,
unless and only to the extent that (A) (i) such taxes shall be contested in good
faith and by appropriate proceedings by Borrower, such Guarantor or such
Subsidiary, (ii) there be adequate reserves therefor in accordance with GAAP
entered on the books of Borrower, such Guarantor or such Subsidiary and (iii) no
enforcement proceedings against Borrower, such Guarantor or such Subsidiary have
been commenced or (B) the Property is owned by a Written-Off Subsidiary.

 

(d)  Existence. Preserve and maintain Borrower’s, each Guarantor’s and each
Subsidiary’s existence and good standing in the jurisdiction of its formation
and the rights, privileges and franchises of Borrower, each Guarantor and each
Subsidiary in each case where failure to so preserve or maintain could result in
a Material Adverse Change in Borrower, the Guarantors and their respective
Subsidiaries, taken as a whole.

 

(e)  Maintenance of Properties and Insurance. (i) Keep the respective properties
and assets (tangible or intangible) that are useful and necessary in Borrower’s,
each Guarantor’s and each Subsidiary’s business, in good working order and
condition, reasonable wear and tear excepted; and (ii) maintain insurance with
financially sound and reputable insurance companies or associations in such
amounts and covering such risks as are usually carried by companies engaged in
similar businesses and owning properties doing business in the same general
areas in which Borrower, each Guarantor and each Subsidiary operates.

 

(f)  Books of Record and Account. Keep adequate records and proper books of
record and account in which complete entries will be made in a manner to enable
the preparation of financial statements in accordance with GAAP, reflecting all
financial transactions of Borrower, each Guarantor and each Subsidiary.

 

 34 

 

 

(g)  Visitation; Annual Lender Meeting.

 

(i)  At any reasonable time, and from time to time, permit Administrative Agent
or any agents or representatives thereof, to examine and make copies of and
abstracts from the books and records of, and, subject to the requirements of all
applicable leases, visit the properties of, Borrower, each Guarantor and each
Subsidiary and to discuss the affairs, finances and accounts of Borrower, each
Guarantor and each Subsidiary with any of their respective officers or directors
of Borrower’s, such Guarantor’s or such Subsidiary’s independent accountants.

 

(ii)  Within thirty (30) days of the end of the first calendar quarter, Borrower
shall host a meeting that is open to Administrative Agent and the Lenders to
discuss the affairs, finances and accounts of Borrower, each Guarantor and each
Subsidiary with the appropriate officers or directors of Borrowers and the
Subsidiaries. Such annual meeting shall take place during regular business hours
at Borrower’s then-current headquarters upon at least ten (10) Business Day’s
written notice to Administrative Agent and each Lender.

 

(h)  Real Estate Acquisition Information. Provide the Real Estate Acquisition
Information to Administrative Agent as soon as practical but in no event less
than forty-eight (48) hours prior to submitting a Borrowing Notice attached as
Exhibit B hereto in connection with either a property acquisition or mortgage
refinancing;

 

(i)  Performance and Compliance with Other Agreements. Perform and comply with
each of the provisions of each and every agreement the failure to perform or
comply with which could result in a Material Adverse Change in Borrower, any
Guarantor or any Subsidiary;

 

(j)  Continued Perfection of Liens and Security Interest. Record or file or
rerecord or refile any of the Loan Documents or a financing statement or any
other filing or recording or refiling or rerecording in each and every office
where and when necessary to preserve, perfect and continue the security
interests of the Loan Documents;

 

(k)  Pension Funding. Comply with the following and cause each ERISA Affiliate
of Borrower, each Guarantor and each Subsidiary to comply with the following:

 

(i)  engage solely in transactions which would not subject any of such entities
to either a civil penalty assessed pursuant to Section 502(i) of ERISA or a tax
imposed by Section 4975 of the Internal Revenue Code in either case in an amount
in excess of $25,000.00;

 

(ii)  make full payment when due of all amounts which, under the provisions of
any Plan or ERISA, Borrower, each Guarantor, each Subsidiary or any ERISA
Affiliate of any of same is required to pay as contributions thereto;

 

(iii)  all applicable provisions of the Internal Revenue Code and the
regulations promulgated thereunder, including but not limited to Section 412
thereof, and all applicable rules, regulations and interpretations of the
Accounting Principles Board and the Financial Accounting Standards Board;

 

(iv)  not fail to make any payments in an aggregate amount greater than
$25,000.00 to any Multiemployer Plan that Borrower, any Guarantor, any
Subsidiary or any ERISA Affiliate of Borrower, any Guarantor or any Subsidiary
may be required to make under any agreement relating to such Multiemployer Plan,
or any law pertaining thereto; or

 

 35 

 

 

(v)  not take any action regarding any Plan which could result in the occurrence
of a Prohibited Transaction.

 

(l)  Licenses. Maintain at all times all licenses or permits necessary to the
conduct of the business of Borrower, each Guarantor and each Subsidiary or as
may be required by any governmental agency or instrumentality thereof;

 

(m)  Subsidiaries.

 

(i)  Cause any Subsidiary of Borrower owning Unencumbered Properties to become a
Guarantor of all obligations of Borrower to the Lenders, whether incurred under
this Agreement or otherwise and such new Guarantor shall deliver an executed
guaranty to Administrative Agent, on behalf of the Lenders, in form and
substance satisfactory to the Lender, within three (3) Business Days after the
later of (A) the date of formation of such new Subsidiary; (B) acquisition of an
Unencumbered Property; or (C) the date an Encumbered Property becomes an
Unencumbered Property;

 

(ii)  Certificate its Equity Interests in each Subsidiary owning an Unencumbered
Property and each Venture Interest in a Person owning an Unencumbered Property,
in accordance with Article 8 of the UCC and the terms and provisions of the
Pledge Agreement within three (3) Business Days after the later of (A) the date
of formation of such new Subsidiary; (B) acquisition of an Unencumbered
Property; or (C) the date an Encumbered Property becomes an Unencumbered
Property;

 

(iii)  Pledge to Administrative Agent all of its Equity Interests (including,
without limitation, its rights to any Proceeds (as defined in the Pledge
Agreement), dividends and/or other cash distributions) in any new Subsidiary or
new Venture Interest (except to the extent such Subsidiary or Venture Interest
owns an Encumbered Property and such pledge is prohibited by the senior loan
documents relating to the Encumbered Property, which senior loan documents were
entered into in accordance with Section 5.02(a)(ix) hereof) pursuant to the
Pledge Agreement and, in connection therewith, Borrower hereby authorizes
Administrative Agent to complete Schedule I of the Pledge Agreement by adding
any such new Subsidiary or Venture Interest thereon, and to deliver to
Administrative Agent (A) all stock certificates and other certificates
evidencing such Equity Interest, and (B) stock power forms executed in blank
within three (3) Business Days after the later of (1) the date of formation of
such new Subsidiary or (2) acquisition of an Unencumbered Property;

 

(iv)  In connection with the pledge of its Equity Interest in any Subsidiary and
any Venture Interest, cause such Subsidiary or Person to execute any documents
required by the Pledge Agreement in accordance with the terms and provisions
thereof; and

 

(v)  On the fifth (5th) calendar day of each month, furnish to Administrative
Agent a complete schedule of all existing Subsidiaries as of the first (1st) day
of such month with an asterisk next to any new Subsidiaries formed in the month
prior;

 

 36 

 

 

(n)  Anti-Corruption Laws and Sanctions. Borrower, Guarantors and Subsidiaries
shall each maintain in effect and enforce policies and procedures designed to
ensure compliance by Borrower, Guarantors and Subsidiaries and their respective
directors, officers and employees and their agents with Anti-Corruption Laws and
applicable Sanctions.

 

(o)  Maintenance of Real Estate Investment Trust Status. Borrower shall maintain
at all times its existence as a real estate investment trust;

 

(p)  Maintenance of Listing on National Stock Exchange. Borrower shall maintain
at all times its listing on the New York Stock Exchange or another nationally
recognized stock exchange;

 

(q)  Intentionally Omitted; and

 

(r)  Release of Guarantor. In the event that any Guarantor finances or
refinances any Property and such Property becomes an Encumbered Property,
Administrative Agent shall release such Guarantor from its obligations under its
Guaranty and shall release the Borrower’s pledge of such Guarantor’s Equity
Interests. In connection with the release of the pledge of the Guarantor’s
Equity Interests, Administrative Agent shall promptly either (i) return to
Borrower the membership/stock certificates representing the pledged Equity
Interest in such Guarantor, together with the original stock/equity power in
blank, to the extent each were previously delivered to Administrative Agent in
accordance with the Loan Documents or (ii) if the membership/stock certificates
and/or the stock/equity power in blank were delivered to Administrative Agent,
but Administrative Agent is not able to find such documents, Administrative
Agent shall deliver a lost certificate affidavit stating that (A) Administrative
Agent was the last holder of such documents in due course, (B) Administrative
Agent is unable to locate such documents and (C) if any of the membership/stock
certificates and/or stock/equity powers in blank, as applicable, come into the
possession or control of Administrative Agent, it will promptly deliver and
surrender the same to Borrower; provided, however that the release of such
Guarantor and the delivery of such documents by Administrative Agent shall be
conditioned upon (1) neither Borrower nor such Guarantor being in Default under
this Agreement and (2) Borrower or such Guarantor prepaying the proceeds of such
refinance pursuant to Section 2.07(c)(ii) hereof.

 

(s)  OFAC and Patriot Act. (i) Immediately notify Administrative Agent if it
obtains knowledge that it or any of its Affiliates has become or has been listed
as a Restricted Party or has been charged with or has engaged in any violation
of any Anti-Terrorism Law; (ii) not receive any funds from a Restricted Party
and, in any case, exclude any funds derived from any Restricted Party or from
any Person involved in the violation of any Anti-Terrorism Law from being used
to pay Debt Service or any other amounts owing under the Loan Documents; (iii)
not transfer or permit the transfer (to the extent Borrower has the ability to
prohibit or prevent such transfer) of any legal or beneficial ownership interest
of any kind in Borrower or any Affiliate to a Restricted Party or any Person
involved in the violation of any Anti-Terrorism Law; (iv) not acquire, directly
or indirectly, ownership interest of any kind in any Restricted Party or any
Person involved in the violation of any Anti-Terrorism Law; (v) not form any
partnership or joint venture or conduct any business with any Restricted Party
or any Person involved in the violation of any Anti-Terrorism Law, and not to
act, directly or indirectly, as the agent or representative of any Restricted
Party or any Person in the violation of any Anti-Terrorism Law; and (vi)
indemnify Administrative Agent and any Lender for any costs incurred by any of
them as a result of any violation of an Anti-Terrorism Law by Borrower or any
Affiliate of Borrower.

 

 37 

 

 

SECTION 5.02 Negative Covenants. So long as any amount shall remain outstanding
under the Notes, or so long as the Commitment shall remain in effect, neither
Borrower nor any Guarantor will, nor will Borrower or any Guarantor permit any
Subsidiary to, without the written consent of Administrative Agent and each
Lender:

 

(a)  Liens, Etc. Create, incur, assume or suffer to exist, any Lien, upon or
with respect to any of its Properties, now owned or hereafter acquired, except:

 

(i)  Liens in favor of any of Administrative Agent on behalf of the Lenders;

 

(ii)  Liens for taxes or assessments or other government charges or levies if
not yet due and payable or if due and payable if they are being contested in
good faith by appropriate proceedings and for which appropriate reserves are
maintained in accordance with GAAP or if the Property is owned by a Written-Off
Subsidiary;

 

(iii)  Liens imposed by law, such as mechanics’, materialmen’s, landlords’,
warehousemen’s, and carriers’ Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business which are not past due
or which are being contested in good faith by appropriate proceedings and for
which appropriate reserves are maintained in accordance with GAAP, provided
however, that Borrower shall send notice to Administrative Agent of filing of
any such Lien in excess of $25,000 within seven days thereafter together with
Borrower’s statement indicating the action it proposes to cause such Lien to be
satisfied, dismissed and/or discharged (however, this subsection (iii) shall not
apply if the Property in question is owned by a Written-Off Subsidiary);

 

(iv)  Liens under workers’ compensation, unemployment insurance, Social
Security, or similar legislation;

 

(v)  Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other similar bonds, or other similar
obligations arising in the ordinary course of business;

 

(vi)  Liens described in Schedule 5.02(a) annexed hereto, provided that no such
Liens or the Debt secured thereby shall be renewed, extended or refinanced
(other than Liens described in (ix) below);

 

(vii)      Except in respect of a Written Off Subsidiary, judgment and other
similar Liens arising in connection with court proceedings (other than those
described in Section 6.01(j) hereof), provided that the execution or other
enforcement of such judgment or Lien is effectively stayed and the claims
secured thereby are being actively contested in good faith and by appropriate
proceedings;

 

 38 

 

 

(viii)     Easements, rights-of-way, restrictions, and other similar
encumbrances with respect to real property which, either in one case or in the
aggregate, do not materially interfere with Borrower’s or a Guarantor’s or a
Subsidiary’s occupation, use and enjoyment of the property or assets encumbered
thereby in the normal course of its business or materially impair the value of
the property subject thereto; or

 

(ix)  Liens created, assumed or existing which arise as a result of mortgage
debt incurred in connection with the acquisition, financing or refinance of
mortgage debt of a Property, provided that:

 

(A)  The obligation secured by any Lien so created, assumed, or existing shall
not exceed 75% of the greater of cost or appraised value of the applicable
Property subject to such Lien (or in the event an appraisal is not available,
Borrower shall submit to Administrative Agent a copy of the application and/or
commitment letter from an Institutional Lender which makes it an express
condition that the loan amount not exceed 75% of the value of the applicable
Property), except upon written consent from Administrative Agent and each
Lender, which may be withheld for any or no reason whatsoever; and in connection
with such request for consent, Borrower shall submit to Administrative Agent in
writing such information including, but not limited to, Real Estate Acquisition
Information, as Administrative Agent shall reasonably require, and
Administrative Agent shall reply in writing to Borrower within fourteen (14)
days after receipt of all of the foregoing information;

 

(B)  Each such Lien shall attach only to the Property (or Properties) so
acquired, financed or refinanced and the improvements thereon; and

 

(C)  In the event that such Lien is against a Guarantor, if required by the
lender secured by such Lien and no Event of Default has occurred, the Guaranty
of such Guarantor shall be released by Administrative Agent; and

 

(D)  Net proceeds of such mortgage debt are paid to Administrative Agent
pursuant to Section 2.07(c) hereto.

 

(b)  Debt. Create, incur, assume, or suffer to exist, any Debt, except:

 

(i)  Debt of Borrower or a Guarantor under this Agreement or the Note or any
other Debt of Borrower, a Guarantor or a Subsidiary owing to the Lenders;

 

(ii)  Debt described in Schedule 5.02(b) annexed hereto;

 

(iii)  Accounts payable to trade creditors for goods or services and current
operating liabilities (other than for borrowed money) in each case incurred in
the ordinary course of business and paid within the specified time, unless
contested in good faith and by appropriate proceedings; or

 

(iv)  Debt of Borrower, a Guarantor or a Subsidiary secured by Liens permitted
by Section 5.02(a)(ix) hereof;

 

 39 

 

 

(c)  Equity Pledges. Create, incur, assume or suffer to exist, any pledge,
hypothecation or encumbrance on any Subsidiary’s Equity Interests now owned or
hereafter acquired, except in connection with the pledge of a Subsidiary’s
Equity Interests to a senior lender that has provided financing for an
Encumbered Property in accordance with Section 5.02(a)(ix) hereof (which, if
any, shall be set forth on Borrower’s quarterly compliance certificate).

 

(d)  Merger. Except with respect to a new Subsidiary formed for the purpose of
acquiring all or substantially all of the Equity Interests or assets of a
Person, merge into, or consolidate with or into, or have merged into it, any
Person; and, for the purpose of this subsection (d), the acquisition or sale by
Borrower or a Guarantor by lease, purchase or otherwise, of all, or
substantially all, of the common stock or the assets of any Person or of it
shall be deemed a merger of such Person with Borrower or a Guarantor;

 

(e)  Sale of Assets, Etc. Sell, assign, transfer, lease or otherwise dispose of
any of its assets, (including a sale leaseback transaction) with or without
recourse, other than in the ordinary course of its business;

 

(f)  Investments, Etc. Make any Investment other than Permitted Investments;

 

(g)  Transactions With Affiliates. Except in the ordinary course of business and
pursuant to the reasonable requirements of Borrower’s, a Guarantor’s or
Subsidiary’s business and upon fair and reasonable terms no less favorable to
Borrower, such Guarantor or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate, enter into
any transaction, including, without limitation, the purchase, sale, or exchange
of property or the rendering of any service, with any Affiliate;

 

(h)  Intentionally Omitted;

 

(i)  Guarantees. Guaranty, or in any other way become directly or contingently
obligated for any Debt of any other Person (including any agreements relating to
working capital maintenance, take or pay contracts or similar arrangements)
other than (i) the endorsement of negotiable instruments for deposit in the
ordinary course of business; or (ii) guarantees existing on the date hereof and
set forth in Schedule 5.02(i) annexed hereto; or (iii) hazardous material
indemnities; or (iv) indemnities regarding intentional fraud or
misrepresentation, misappropriation of security deposits or insurance or
condemnation proceeds, waste, abandonment of any property, misapplication of
rents post default and other similar items; or (v) Debt owing to Lender under
this Agreement;

 

(j)  Change of Business. Materially alter the nature of its business;

 

(k)  Fiscal Year. Change the ending date of its fiscal year from December 31;

 

(l)  Accounting Policies. Change any accounting policies, except as permitted by
GAAP;

 

 40 

 

 

(m)  Management. Fail to retain at least three (3) of Fredric H. Gould, Patrick
Callan, Jr., Matthew Gould, David Kalish and Israel Rosenzweig in the management
of Borrower;

 

(n)  Hazardous Material. Cause or permit any property owned or occupied by
Borrower, a Guarantor or a Subsidiary to be used to generate, manufacture,
refine, transport, treat, store, handle, dispose, transfer, produce or process
Hazardous Materials, except in compliance with all applicable federal, state and
local laws or regulations; nor cause or permit, as a result of any intentional
or unintentional act or omission on the part of Borrower, a Guarantor, a
Subsidiary or any tenant or subtenant, a release of Hazardous Materials onto any
property owned or occupied by Borrower, a Guarantor, a Subsidiary or onto any
other property; fail to comply with all applicable federal, state and local
laws, ordinances, rules and regulations, whenever and by whomever triggered; nor
fail to obtain and comply with, any and all approvals, registrations or permits
required thereunder. Borrower and the Guarantors shall execute any documentation
reasonably required by Administrative Agent and/or Lenders in connection with
the representations, warranties and covenants contained in this sub-section and
Section 4.01 hereof; and

 

(o)  Dividends, Etc. Upon the occurrence of an Event of Default, Borrower shall
not make distributions in excess of the sum necessary to permit Borrower to
maintain its status as a real estate investment trust.

 

SECTION 5.03 Financial Requirements. So long as any amount shall remain
outstanding under the Revolving Credit Notes or so long as the Commitment shall
remain in effect (unless Administrative Agent and each Lender shall otherwise
consent in writing):

 

(a)  Total Secured Debt to Total Secured Value. Borrower and the Guarantors will
maintain at all times, on a consolidated basis, a ratio of Total Secured Debt to
Total Secured Value of not greater than 0.70 to 1.00, such ratio to be tested
quarterly.

 

(b)  Total Debt to Total Value. Borrower and the Guarantors will maintain at all
times, on a consolidated basis, a ratio of Total Debt to Total Value of not
greater than 0.70 to 1.00, such ratio to be tested quarterly.

 

(c)  Venture Interest Investments. Borrower and the Guarantors shall not permit,
on a consolidated basis, its Investment in Venture Interests to exceed
$37,500,000.00, of which no more than $12,500,000.00 may be invested in any
single Venture Interest, to be tested quarterly.

 

(d)  Minimum Total Unsecured Value. Borrower and the Guarantors shall own at all
times not less than ten (10) Unencumbered Properties having a minimum Total
Unsecured Value in the aggregate amount of $75,000,000.

 

(e)  Fixed Charge Coverage Ratio. Borrower and the Guarantors will not permit
the ratio of (a) Consolidated EBITDA for any fiscal quarter, to (b) Fixed
Charges for such period, to be less than 1.25 to 1.00. Notwithstanding the
foregoing, non-compliance with this Section 5.03(e) shall only constitute an
Event of Default if such non-compliance occurs for two consecutive fiscal
quarters.

 

 41 

 

 

(f)  Tangible Net Worth. Borrower will maintain a Tangible Net Worth of not less
than $175,000,000 to be tested quarterly.

 

(g)  Cash Position. Borrower will maintain average outstanding collected deposit
balances of not less than $3,000,000, to be tested quarterly.

 

(h)  Losses. Borrower shall not permit a Consolidated Net Deficit as of the end
of any fiscal year.

 

(i)  Debt Service Coverage Ratio. Permit Borrower’s, on a consolidated basis,
ratio of (a) total Adjusted Net Operating Income, to (b) Debt Service, to become
less than 1.65 to 1.00, such ratio to be tested quarterly for the prior 12 month
period.

 

(j)  Number of Unencumbered Properties. Borrower and Guarantors shall own not
less than fifteen (15) Unencumbered Properties during such times when the
amounts outstanding under the Revolving Credit Notes are greater than
$75,000,000.

 

SECTION 5.04 Intentionally Omitted.

 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur and be continuing:

 

(a)  Borrower shall fail to pay any installment of principal of, or interest on,
the Note when due, or Borrower shall fail to pay any fees or other amounts owed
in connection with this Agreement when due;

 

(b)  Any representation or warranty made by Borrower or any Guarantor in this
Agreement or in any other Loan Document or which is contained in any
certificate, document, opinion, or financial or other statement furnished at any
time under or in connection with this Agreement or any other Loan Document shall
prove to have been incorrect in any material respect when made; or

 

(c)  Borrower, any Guarantor or any Subsidiary shall fail to perform any
covenant contained in Section 5.01 hereof on its part to be performed or
observed within fifteen (15) days of the date required for such performance;
provided however, that for a failure to perform under Section 5.01(a) hereof,
Section 5.01(d) hereof and Section 5.01(e)(i) hereof, such longer period as
shall be reasonably necessary to cause compliance provided that Borrower, a
Guarantor or a Subsidiary (as the case may be) shall have commenced the curative
process prior to the expiration of such fifteen (15) day period and shall
thereafter diligently and in good faith complete the curative measure within
ninety (90) days thereafter;

 

 42 

 

 

(d)  Borrower, any Guarantor or any Subsidiary shall fail to perform any term,
covenant or agreement contained in Section 5.02(n) hereof; provided, however,
that upon Borrower, any Guarantor or any Subsidiary’s failure to perform under
Section 5.02(n) hereof, Borrower, any Guarantor or any Subsidiary shall be
granted such longer period as shall be reasonably necessary to cause compliance
with said Section, provided that Borrower, a Guarantor or a Subsidiary shall
deliver to Administrative Agent within ninety (90) days thereafter, a written
proposal regarding the curative process, certified by an environmental company
acceptable to Administrative Agent, and such plan must be approved by
Administrative Agent’s environmental consultants;

 

(e)  Borrower or any Guarantor shall fail to perform any term, covenant or
agreement contained in Section 5.03 hereof on its part as is evidenced by the
date quarterly financial statements for each fiscal quarter pursuant to Section
5.01(b)(ii) hereof are due (the “Reporting Date”), provided, however, to the
extent that Borrower or any Guarantor is not in compliance with any of the
Section 5.03 requirements on the Reporting Date, Borrower or such Guarantor
shall have (45) days from the Reporting Date to comply with Section 5.03 hereof
and on the fifty-fifth (55th) day after the Reporting Date, shall deliver a
compliance certificate to Administrative Agent along with such management
prepared financial statements which evidence that Borrower or such Guarantor is
in compliance with Section 5.03 hereof;

 

(f)  Intentionally omitted;

 

(g)  Borrower, any Guarantor or any Subsidiary shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement or in any
other Loan Document (other than the Notes) on its part to be performed or
observed following notice and an opportunity to cure under the terms of this
Agreement or if no notice and an opportunity to cure is specified then within
ten (10) days following notice thereof from Administrative Agent; provided that
the foregoing clause shall not be deemed to add a notice and cure period to
breaches set forth in this Section 6.01 (other than this subsection (g)) which
do not have a specified notice and cure period;

 

(h)  Borrower, any Guarantor or any Subsidiary shall fail to pay any Debt or
Debts of Borrower, any Guarantor or any Subsidiary in the singular or aggregate
principal amount of $50,000.00 or more (excluding Debt evidenced by the Notes),
or any installment, interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the agreements or instruments relating to such Debt or Debts; or any other
default under any agreements or instruments relating to any such Debt or Debts,
or any other event shall occur and shall continue after the applicable grace
period, if any, specified in such agreements or instruments, if the effect of
such default or event is to accelerate, or to permit the acceleration of, the
maturity of such Debt or Debts; or any such Debt or Debts shall be declared to
be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof and is not
then so paid within three (3) business days of the date same shall have been
declared due and payable; provided, however, that it shall not constitute an
Event of Default for a Written-Off Subsidiary not to pay its Debt;

 

 43 

 

 

(i)  Borrower, any Guarantor or any Subsidiary shall generally not pay its Debts
as such Debts become due, or shall admit in writing its inability to pay its
Debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against Borrower, any
Guarantor or any Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its Debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and if
instituted against Borrower, any Guarantor or any Subsidiary shall remain
undismissed for a period of 30 days; or Borrower, any Guarantor or any
Subsidiary shall take any action to authorize any of the actions set forth above
in this subsection (i); provided, however, that it shall not constitute an Event
of Default for a Written-Off Subsidiary not to pay its Debt or to have a
receiver or similar Person appointed;

 

(j)  Any judgment or order or combination of judgments or orders for the payment
of money, in the amount of $100,000.00 or more, singularly or in the aggregate,
which sum shall not be subject to full, complete and effective insurance
coverage, shall be rendered against Borrower, any Guarantor or any Subsidiary
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
it shall not constitute a Default for a Written-Off Subsidiary to have a
judgment entered against it; (nor shall any judgment against a Written-Off
Subsidiary count against the $100,000 aggregate maximum judgment amount referred
to above);

 

(k)  Any of the following events occur or exist with respect to Borrower, any
Guarantor, any Subsidiary or any ERISA Affiliate of Borrower, any Guarantor or
any Subsidiary: (i) any Prohibited Transaction involving any Plan; (ii) any
Reportable Event with respect to any Plan; (iii) the filing under Section 4041
of ERISA of a notice of intent to terminate any Plan or the termination of any
Plan; (iv) any event or circumstance that might constitute grounds entitling the
PBGC to institute proceedings under Section 4042 of ERISA for the termination
of, or for the appointment of a trustee to administer, any Plan, or the
institution of the PBGC of any such proceedings; (v) complete or partial
withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan or the
reorganization insolvency, or termination of any Multiemployer Plan; and in each
case above, such event or condition, together with all other events or
conditions, if any, could in the opinion of Administrative Agent subject
Borrower, any Guarantor, any Subsidiary or any such ERISA Affiliate to any tax,
penalty, or other liability to a Plan, a Multiemployer Plan, the PBGC, or
otherwise (or any combination thereof) which is either singularly or in the
aggregate $50,000.00 or more;

 

(l)  Any Guarantor shall fail, beyond any applicable grace or cure period, to
perform or observe any term or provision of its Guaranty or any representation
or warranty made by any Guarantor (or any of its officers or partners) in
connection with such Guarantor’s Guaranty shall prove to have been incorrect in
any material respect when made;

 

(m)  This Agreement or any other Loan Document, at any time after its execution
and delivery and for any reason, ceases to be in full force and effect or shall
be declared to be null and void, or the validity or enforceability of any
document or instrument delivered pursuant to this Agreement shall be contested
by Borrower, any Guarantor or any other party to such document or instrument or
Borrower, any Guarantor or any other party to such document or instrument shall
deny that it has any or further liability or obligation under any such document
or instrument; or

 

 44 

 

 

(n)  An event of default beyond any applicable grace period specified in any
Loan Document other than this Agreement shall have occurred and be continuing.

 

SECTION 6.02 Remedies on Default. Upon the occurrence and continuance of an
Event of Default Administrative Agent may, by notice to Borrower, (i) terminate
the Commitments, (ii) declare the Notes, all interest thereon and all other
amounts payable under this Agreement to be due and payable, whereupon the
Commitment shall be terminated, the Note, all such interest and all such amounts
shall become and be due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by Borrower
and the Guarantors, (iii) proceed to enforce its rights whether by suit in
equity or by action at law, whether for specific performance of any covenant or
agreement contained in this Agreement or any other Loan Document, or in aid of
the exercise of any power granted in either this Agreement or any other Loan
Document, or (iv) proceed to obtain judgment or any other relief whatsoever
appropriate to the enforcement of its rights, or proceed to enforce any other
legal or equitable right which Administrative Agent may have by reason of the
occurrence of any Event of Default hereunder or under any other Loan Document,
provided, however, upon the occurrence of an Event of Default referred to in
Section 6.01(i) hereof, the Commitment shall be immediately terminated, the
Note, all interest thereon and all other amounts payable under this Agreement
shall be immediately due and payable without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by Borrower
and the Guarantors. Any amounts collected pursuant to action taken under this
Section 6.02 shall be applied to the payment of any costs incurred by
Administrative Agent in taking such action, including, but without limitation,
reasonable attorneys fees and expenses, to payment of the accrued interest on
the Notes, and to payment of the unpaid principal of the Notes, in such order as
is determined by Administrative Agent.

 

SECTION 6.03 Remedies Cumulative. No remedy conferred upon or reserved to
Administrative Agent or any Lender hereunder or in any other Loan Document is
intended to be exclusive of any other available remedy, but each and every such
remedy shall be cumulative and in addition to every other remedy given under
this Agreement or any other Loan Document or now or hereafter existing at law or
in equity. No delay or omission to exercise any right or power accruing upon any
Event of Default shall impair any such right or power or shall be construed to
be a waiver thereof, but any such right and power may be exercised from time to
time and as often as may be deemed expedient. In order to entitle Administrative
Agent or any Lender to exercise any remedy reserved to it in this Article VI, it
shall not be necessary to give any notice, other than such notice as may be
herein expressly required in this Agreement or in any other Loan Document.  

 

 45 

 

 

ARTICLE VII

MISCELLANEOUS

 

SECTION 7.01 Amendments, Etc. No amendment, modification, termination or waiver
of any provision of any Loan Document to which Borrower or any Guarantor is a
party, nor consent to any departure by Borrower or any Guarantor from any
provision of any Loan Document to which it is a party, shall in any event be
effective unless the same shall be in writing and signed by Administrative Agent
and each Lender, Borrower and any Guarantor that may be a party, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

SECTION 7.02 Notices, Etc. All notices and other communications provided for in
this Agreement shall be in writing (including telegraphic communication) and
mailed, sent by nationally recognized overnight mail delivery service, or
delivered, if to Borrower or any Guarantor, at the address of Borrower set forth
at the beginning of this Agreement to the attention of David Kalish (with a
courtesy copy to Mark Lundy, Esq.) and if to Administrative Agent and each
Lender, at the address of Administrative Agent and each Lender as set forth on
Schedule 1 or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties complying as to delivery
with the terms of this Section 7.02. All such notices and communications shall
be effective as to Borrower or any Guarantor (i) three (3) business days after
being mailed by registered or certified mail, postage prepaid, (ii) upon
delivery if by personal messenger or hand delivery service or (iii) the next
business day after depositing with an agent or reputable overnight carrier
service. All such notices and communications shall be effective as to
Administrative Agent and/or each Lender when actually received by Administrative
Agent or such Lender.

 

SECTION 7.03 No Waiver, Remedies. No failure on the part of Administrative Agent
or any Lender to exercise, and no delay in exercising, any right, power or
remedy under any Loan Document, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided in the Loan Documents are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 7.04 Costs, Expenses and Taxes. Borrower agrees to pay on demand all
reasonable costs and expenses of Administrative Agent and the Lenders in
connection with the preparation, execution, delivery and administration of this
Agreement, the Note and any other Loan Documents, including without limitation,
the reasonable fees and expenses of counsel for Administrative Agent and the
Lenders with respect thereto and with respect to advising Administrative Agent
and the Lenders as to their respective rights and responsibilities under this
Agreement and the other Loan Documents, and all costs and expenses, if any
(including reasonable counsel fees and expenses), in connection with the
enforcement of this Agreement, the Note and any other Loan Documents. Other than
for the default of Administrative Agent or any Lender hereunder, as to
Administrative Agent or such Lender in default, Borrower and the Guarantors
shall at all times protect, indemnify, defend and save harmless Administrative
Agent and the Lenders from and against any and all claims, actions, suits and
other legal proceedings, and liabilities, obligations, losses, damages,
penalties, judgments, costs, expenses or disbursements which Administrative
Agent and the Lenders may, at any time, sustain or incur by reason of or in
consequence of or arising out of the execution and delivery of this Agreement
and the other Loan Documents and the consummation of the transactions
contemplated hereby. Borrower and the Guarantors acknowledge that it is the
intention of the parties hereto that this Agreement shall be construed and
applied to protect and indemnify Administrative Agent and the Lenders against
any and all risks involved in the execution and delivery of this Agreement and
the other Loan Documents and the consummation of the transactions contemplated
hereby, all of which risks are hereby assumed by Borrower and the Guarantors,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority, provided that Borrower and the Guarantors
shall not be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Administrative Agent’s or any Lender’s gross negligence or
willful misconduct. The provisions of this Section 7.04 shall survive the
payment of the Note and the termination of this Agreement.

 

 46 

 

 

SECTION 7.05 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, Administrative Agent and the Lenders are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by any Lenders or any affiliate, parent or subsidiary of the Lenders to or for
the credit or the account of Borrower or any Guarantor against any and all of
the obligations of Borrower and the Guarantors now or hereafter existing under
this Agreement, the Note and the other Loan Documents, irrespective of whether
or not Administrative Agent or any Lender shall have made any demand under this
Agreement, the Note or such other Loan Documents and although such obligations
may be unmatured. The rights of Administrative Agent and the Lenders under this
Section 7.05 are in addition to all other rights and remedies (including,
without limitation, other rights of set-off) which Administrative Agent and the
Lenders may have. For avoidance of doubt, Borrower has granted VNB and its
parent, Valley National Bank, a right of set-off and security interest in any
accounts of Borrower held at Valley National Bank, all which rights are subject
to the terms of this Agreement and any other Loan Documents.

 

SECTION 7.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by Borrower, the Guarantors, Administrative Agent and each
Lender and thereafter it shall be binding upon and inure to the benefit of
Borrower, the Guarantors and each Lender and their respective successors and
assigns, except that Borrower and the Guarantors shall not have any right to
assign its or their rights hereunder or any interest herein without the prior
written consent of Administrative Agent and each Lender.

 

SECTION 7.07 Further Assurances. Borrower and each Guarantor agrees at any time
and from time to time at its expense, upon request of Administrative Agent or
its counsel, to promptly execute, deliver, or obtain or cause to be executed,
delivered or obtained any and all further instruments and documents and to take
or cause to be taken all such other action Administrative Agent may reasonably
deem appropriate in obtaining the full benefits of, this Agreement or any other
Loan Document.

 

SECTION 7.08 Section Headings, Severability, Entire Agreement. Section and
subsection headings have been inserted herein for convenience only and shall not
be construed as part of this Agreement. Every provision of this Agreement and
each other Loan Document is intended to be severable; if any term or provision
of this Agreement, any other Loan Document, or any other document delivered in
connection herewith shall be invalid, illegal or unenforceable for any reason
whatsoever, the validity, legality and enforceability of the remaining
provisions hereof or thereof shall not in any way be affected or impaired
thereby. All exhibits and schedules annexed to this Agreement shall be deemed to
be part of this Agreement. This Agreement, the other Loan Documents and the
exhibits and schedules annexed hereto and thereto embody the entire agreement
and understanding among Borrower, the Guarantors, Administrative Agent and the
Lender with respect to the transactions contemplated hereby and supersede all
prior agreements and understandings relating to the subject matter hereof.

 



 47 

 

 

SECTION 7.09 Governing Law. This Agreement, the Notes and all other Loan
Documents shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

SECTION 7.10 Waiver of Jury Trial.

 

(a)  Borrower, each Guarantor, Administrative Agent and the Lenders waive all
rights to trial by jury in any action or proceeding involving, directly or
indirectly any matter (whether sounding in tort, contract or otherwise) in any
way, arising out of, relating to, or connected with this Agreement, any other
Loan Document or the transactions contemplated hereby.

 

(b)  In an action commenced in the Commercial Division, New York State Supreme
Court, the parties hereby agree, subject to the requirements for a case to be
heard in the Commercial Division, to apply the Court’s accelerated adjudication
procedures set forth in Rule 9 of the Rules of Practice for the Commercial
Division, in connection with any dispute, claim or controversy arising out of or
relating to this Assignment, or the breach, termination, enforcement or validity
thereof.

 

SECTION 7.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

SECTION 7.12 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)  the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)  a reduction in full or in part or cancellation of any such liability;

 



 48 

 

 

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE VIII

SECONDARY MARKET TRANSACTIONS

 

SECTION 8.01 Assignment; Participation.

 

(a)  Any non-Defaulting Lender may, subject to Administrative Agent’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed, at any time grant to one or more parties (each, a “Participant”)
participating interests in its Pro Rata Share of the Loan (the “Participations”)
and Lenders may syndicate the Loan (“Syndication”). In the event of any such
grant by a Lender of a Participation to a Participant, such Lender shall remain
responsible for the performance of such Lender’s obligations hereunder, and
Borrower and Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations
hereunder. Any agreement pursuant to which any Lender may grant a Participation
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of Borrower, as the case may be, hereunder and under any
other Loan Document, including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document. Each Lender that sells a Participation shall, acting solely
for this purpose as an agent of Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loan or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such interest in the Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 



 49 

 

 

(b)  A Lender may at any time assign (x) to any Eligible Assignee with the prior
written consent of Administrative Agent, which consent shall not be unreasonably
withheld, conditioned or delayed, or (y) to any other Person, with the prior
written consent of Administrative Agent and, as long as no Event of Default is
continuing, the consent of Borrower, which Borrower consent shall not be
unreasonably withheld, conditioned or delayed, (each such assignee, an
“Assignee”), all or a proportionate part of such Lender’s Pro Rata Share and
rights and obligations under this Agreement and the other Loan Documents, and
such Assignee shall assume rights and obligations, pursuant to an Assignment and
Assumption Agreement substantially in the form annexed hereto as Exhibit C that
is executed by such Assignee and the assigning Lender. Upon (i) execution and
delivery of such instrument, (ii) payment by such Assignee to the assigning
Lender of an amount equal to the purchase price agreed between such Lender and
such Assignee and (iii) payment by such Assignee to Administrative Agent of a
fee, for Administrative Agent’s own account, in the amount of $5,000, such
Assignee shall be a party to this Agreement and shall have all the rights and
obligations of a Lender as set forth in such Assignment and Assumption
Agreement, and the assigning Lender shall be released from such Lender’s
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Without limiting the provisions of
Section 8.01(h) hereof, if the Assignee is not incorporated under the laws of
the United States or a state thereof, it shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to Borrower and
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes. Notwithstanding anything contained
herein to the contrary, no Lender shall have the right to assign less than
$5,000,000 of such Lender’s interest under this Agreement and the other Loan
Documents; provided, however, if such Lender’s entire interest under this
Agreement and the other Loan Documents is less than $5,000,000, such Lender may
assign the entire portion of such lesser amount.

 

(c)  Borrower, Guarantors, Administrative Agent and Lenders shall execute such
modifications to the Loan Documents as shall, in the reasonable judgment of
Administrative Agent, be necessary or desirable in connection with assignments
in accordance with the foregoing provisions of this Section 8.01 and which do
not materially and adversely affect Borrower.

 

(d)  Any Lender may at any time assign all or any portion of such Lender’s
rights under this Agreement and the Notes to a Federal Reserve Bank, central
bank or any Federal Home Loan Bank (including the Federal Home Loan Bank of New
York). No such assignment shall release the transferor Lender from its
obligations hereunder.

 

(e)  Borrower recognizes that in connection with a Lender’s Participations or
its Syndication of its Pro Rata Share of the Loan, any or all documentation,
financial statements, appraisals and other data, or copies thereof, relevant to
Borrower, Guarantor or the Loan may be exhibited to and retained by any such
Participant or Assignee or prospective Participant or Assignee. Borrower hereby
consents to the release of any and all Borrower information to such parties and
Borrower hereby holds Administrative Agent and Lenders harmless from any and all
liability due to the release of Borrower’s financial information by
Administrative Agent or any Lender to any such party.

 

 50 

 

 

(f)  Borrower agrees to cooperate with Lenders in connection with any sale or
transfer of the Loan, Syndication or any Participation created pursuant to this
Article VIII. At the written request of Administrative Agent and, to the extent
not already required to be provided by Borrower under this Agreement, Borrower
shall take such actions for the benefit of, and use such efforts to provide
information not in the possession of, Administrative Agent in order to satisfy
the market standards (which may include such holder’s delivery of information
with respect to Borrower, Guarantors and the Properties to any Participant or
Assignee or prospective Participant or Assignee) to which the holder of the
Notes customarily adheres or which may be reasonably required in the marketplace
in connection with such sales or transfers, including, without limitation, to:

 

(i)  provide (x) updated financial, budget and other information with respect to
the Properties, Borrower and Guarantors and (y) modifications and/or updates to
the appraisals, market studies, environmental reviews and reports obtained in
connection with the making of the Loan (all of the foregoing being referred to
as the “Provided Information”), together, if customary, with appropriate
verification and/or consents of the Provided Information through letters of
auditors or opinions of counsel of independent attorneys acceptable to Lenders;
provided, however, that none of the foregoing shall be required more than one
time per calendar year;

 

(ii)  make non-material changes to the organizational documents of Borrower,
Guarantors or their principals;

 

(iii)  subject to the rights of tenants, permit site inspections, appraisals of
the Properties, as may be reasonably requested by the holder of the Notes or as
may be necessary in connection with the Participations or Syndications;

 

(iv)  make the representations and warranties with respect to the Properties,
Borrower, Guarantors and the Loan Documents as such Persons have made in the
Loan Documents (as the same may be updated to reflect changes in facts and
circumstances);

 

(v)  execute such amendments to the Loan Documents as may be reasonably
requested by Administrative Agent, including, without limitation, bifurcation of
the Loan into two or more components and/or separate notes and/or creating a
senior/subordinate note structure; provided, however, that Borrower and
Guarantors shall not be required to modify or amend any Loan Document if such
modification or amendment would change the interest rate or the stated maturity
set forth in the Notes or otherwise materially affect any rights or obligations
of Borrower or any Guarantor thereunder, except in connection with a bifurcation
of the Loan which may result in varying fixed interest rates, but which shall
have the same weighted average coupon of the original Notes, and no such
separation of the Notes into multiple notes or components shall result in any
actual or potential increase in the effective interest rate on the Loan by
reason of the actual or potential disproportionate repayment of various
components of the Loan (i.e. there shall be no “rate creep”); and

 

(vi)  have reasonably appropriate personnel participate in a meeting and/or
presentation for the potential Participants or Lenders.

 

(g)  At the option of Lenders, the Loan may be serviced by a servicer/trustee
selected by Lenders (“Servicer”) and Lenders may delegate all or any portion of
Lenders’ responsibilities under this Agreement and the other Loan Documents to
such servicer/trustee pursuant to a servicing agreement between Lenders and such
servicer/trustee. Lenders shall provide Borrower with notice of the same.

 



 51 

 

 

(h)  Each Person that is not incorporated under the laws of the United States or
a state thereof who becomes an Assignee, a Participant or a successor
Administrative Agent pursuant to Section 9.09 hereof hereby agrees to deliver to
Borrower and Administrative Agent, upon Borrower’s or Administrative Agent’s
written request, as the case may be, two (2) accurate and complete original duly
executed copies of all form(s) and all associated documentation necessary to
establish in accordance with U.S. Treasury regulations such Person’s entitlement
to a complete exemption from United States federal backup and foreign
withholding taxes with respect to all payments to be made to or for the account
of such Person under this Agreement and the other Loan Documents, and to update
such form(s) and documentation as reasonably necessary, to maintain such
complete exemption from United States federal backup and foreign withholding
taxes. If Borrower is resident for tax purposes in the United States and any
Lender is a foreign person (i.e., a person other than a United States person for
United States federal income tax purposes), such Lender shall deliver to
Borrower on or prior to date hereof (or, in the case of a successor or assign of
a Lender, the date on which such successor or assign becomes a successor or
assign), two (2) accurate and complete original duly executed copies of all
form(s) and all associated documentation necessary to establish in accordance
with U.S. Treasury regulations such Lender’s entitlement to a complete exemption
from United States federal backup and foreign withholding taxes with respect to
all payments to be made to or for the account of such Person under this
Agreement and the other Loan Documents. In addition, such Lender shall update
such form(s) and documentation as reasonably necessary, to maintain such
complete exemption from United States federal backup and foreign withholding
taxes. Notwithstanding the foregoing, in no event will a Lender’s failure to
deliver any such copies or documents hereunder, affect, postpone or relieve
Borrower from any obligation to pay interest, principal and other amounts due
under the Loan Documents (other than amounts due hereunder as a result of a
Lender’s failure to deliver such copies or documents).

 

(i)  Notwithstanding anything to the contrary in this Agreement, all third party
costs and expenses incurred by Administrative Agent, any Lender, Borrower or
Guarantors in connection with requests and requirements made under this Article
VIII (including, without limitation, reasonable fees and disbursements of
Borrower’s and Guarantors’ counsel) shall be paid by the Lender(s) making such
request.

 

SECTION 8.02 SyndTrak. Borrower hereby acknowledges that Administrative Agent
will make available to Lenders all information provided by or on behalf of
Borrower or Guarantor hereunder or under the other Loan Documents (collectively,
“Borrower Materials”) by posting Borrower Materials on SyndTrak® or another
similar electronic system (the “Platform”). Administrative Agent shall pay all
reasonable fees, costs and expenses incurred in connection with any Platform.
Administrative Agent acknowledges and agrees, solely with respect to each
Lender, that it will post (i) all reports that are required to be delivered by
Borrower and are actually received by Administrative Agent, (ii) any amendments,
modifications or replacements of the Loan Documents made after the Closing Date
and (iii) any notices which require the consent of any Lender, on SyndTrak® or
the applicable electronic system that Administrative Agent is then using to post
Borrower Materials to the Lenders.

 



 52 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

SECTION 9.01 Appointment, Powers and Immunities.

 

(a)  Each Lender hereby designates, appoints and authorizes Administrative Agent
to act as agent hereunder and under the other Loan Documents to which
Administrative Agent is a party in its capacity as Administrative Agent with
such powers as are specifically delegated to Administrative Agent by the terms
of this Agreement and such Loan Documents, together with such other powers as
are reasonably incidental thereto. Administrative Agent (a) shall have no duties
or responsibilities except those expressly set forth in this Agreement and in
the other Loan Documents, and shall not by reason of this Agreement or any other
Loan Document be a trustee or fiduciary for any of Lenders; (b) shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; (c) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity; (d) shall not be
responsible to Lenders for or have any duty to ascertain or inquire into (i) any
recitals, statements, representations or warranties contained in this Agreement,
any other Loan Document, or in any certificate or other document referred to or
provided for in, or received by any Lenders under, this Agreement or any other
Loan Document, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any other document referred to or provided for herein or therein, (iii) any
failure by Borrower to perform any of such party’s obligations hereunder or
thereunder, or (iv) the satisfaction of any condition set forth herein, other
than to confirm receipt of items expressly required to be delivered to
Administrative Agent; and (e) shall not be responsible to Lenders for any action
taken or omitted to be taken by Administrative Agent hereunder or under any
other Loan Document or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for Administrative Agent’s own gross negligence or willful misconduct or the
failure of Administrative Agent to follow the directions of the Required Lenders
or all of the Lenders, as the case may be, as provided for herein.
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until notice describing such Default is given to Administrative Agent by
Borrower or a Lender.

 

(b)  To the extent that any action is to be taken, any information is to be
delivered to or by any Lender, any determination is to be made, or any consent
is to be given or withheld by any Lender, any such action, delivery,
determination or consent shall be taken, made or given or withheld, as the case
may be, by Administrative Agent or any successor agent thereto at the direction
of the Required Lenders or all of the Lenders, as the case may be, as provided
for herein.

 



 53 

 

 

(c)  Administrative Agent may employ agents and attorneys-in-fact and shall not
be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by Administrative Agent unless Administrative Agent
acted with gross negligence or willful misconduct in employing such agents or
attorney-in-fact. Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Administrative Agent.
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory provisions of this Section 9.01 shall apply to any
such sub-agent and to the Affiliates of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

(d)  Administrative Agent may deem and treat the payee of any note as the holder
thereof for all purposes hereof unless and until Administrative Agent shall have
been notified of the assignment thereof.

 

(e)  Except for those matters expressly requiring the unanimous consent of the
Lenders in this Agreement (including, without limitation, those matters set
forth in Section 9.02 hereof), (i) Administrative Agent shall have the sole
right and authority, without the consent of any other Lender, to approve all
administrative and non-material amendments to and grant all administrative and
non-material waivers under the Loan Documents and (ii) with respect to any
material amendments or waivers, including, but not limited to, the approval or
waiver of any conditions precedent to funding any Revolving Credit Loan, the
consent of the Required Lenders will be required.

 

SECTION 9.02 Reliance by Administrative Agent. As between Administrative Agent
and the Lenders, Administrative Agent shall be entitled to rely upon, and shall
incur no liability under or in respect of any of the Loan Documents by acting
upon, any certification, consent, warranty, notice or other paper, instrument or
communication (including any thereof by telephone, telecopy, e-mail, telex,
telegram or cable) believed by Administrative Agent in good faith to be genuine
and authentic and to have been signed or sent by or on behalf of the proper
persons, and upon advice and statements of legal counsel, independent
accountants or other experts selected by Administrative Agent in good faith. As
to any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by the Required Lenders, and such instructions of
Administrative Agent and any action taken or not taken pursuant thereto shall be
binding on all Lenders. Notwithstanding anything contained herein to the
contrary, the consent of all of the Lenders (other than a Defaulting Lender)
shall be required before Administrative Agent may take or not take any action
with respect to the following:

 

(a)  increase the Commitment of any of the Lenders (excluding an increase as a
result of an assignment of a Commitment permitted under Section 8.01 hereof);

 



 54 

 

 

(b)  change the Pro Rata Share of any Lender (excluding any change as a result
of an assignment of a portion of such Lender’s Pro Rata Share as permitted under
Section 8.01 hereof);

 

(c)  any increase or decrease in the total principal amount of the Loan;

 

(d)  a postponement of the scheduled payment of any principal, interest or fees;

 

(e)  reductions in any interest rate (other than default rate interest)
applicable to the Loan or any fees (other than late fees) required under this
Agreement or any other Loan Document;

 

(f)  the extension of the Maturity Date of the Notes or the due date of any
payment due under the Notes (other than default interest or late fees);

 

(g)  the release of any Collateral (other than non-material Collateral or a
release of certain Collateral as otherwise provided for in the Loan Documents);

 

(h)  the release of Borrower or Guarantor from Borrower’s or Guarantors’
obligations under this Agreement or any other Loan Document (unless previously
agreed upon in the Loan Documents); and

 

(i)  any amendment or modification of any of the provisions of Article VIII
hereof or this Article IX, or the definition of Required Lenders.

 

In the event Administrative Agent sends a notice to any Lender recommending any
action (or inaction) to be taken under this Agreement or any other Loan Document
and such Lender does not respond to Administrative Agent within ten (10)
Business Days of the date of Administrative Agent’s notice to such Lender, such
Lender shall be deemed to have consented to the action (or inaction) being
recommended by Administrative Agent.

 

SECTION 9.03 Purchase of Disapproving Lender’s Interest.

 

(a)  In the event Administrative Agent makes a recommendation to Lenders to take
any action requiring unanimous consent pursuant to Section 9.02 hereof (which
recommendation may be made at any time and for any number of times), and one or
more Lenders approve such recommendation (the “Approving Lenders”) and one or
more Lenders disapprove such recommendation (the “Disapproving Lenders”), one or
more of the Approving Lenders shall have the right (but not the obligation), in
such Approving Lender’s sole and absolute discretion, to purchase the interest
of the Disapproving Lender in full within thirty (30) days of such disapproval,
upon the payment to Administrative Agent of all principal, accrued interest,
default interest (but not the payment of any applicable prepayment premium) due
to such Disapproving Lender hereunder, all other amounts advanced by such
Disapproving Lender in accordance with the Loan Documents as of the date of sale
(collectively, the “Purchase Price”), whereupon such Disapproving Lender shall
accept payment. In such event, and concurrently with the payment of the Purchase
Price, such Disapproving Lender shall assign all of such Disapproving Lender’s
right, title and interest in and to the Loan and the Loan Documents to the
Approving Lender purchasing such Disapproving Lender’s interest, without
recourse, representation, warranty or covenant, express or implied, of any kind
or nature whatsoever, except that such Disapproving Lender has not assigned or
encumbered such Lender’s rights in the Loan and the Loan Documents.

 



 55 

 

 

(b)  Any sale pursuant to Section 9.03(a) hereof shall be made pursuant to
documents reasonably satisfactory to Administrative Agent and the purchasing
Approving Lender which shall provide, among other things, that the purchasing
Approving Lender shall assume all of the obligations of such Disapproving Lender
thereafter accruing under the Loan Documents and indemnify such Disapproving
Lender from any claims or causes of actions that may arise after the closing
date of such sale in connection with the Loan Documents (other than any claims
or causes of action that may arise or be brought by Borrower or any third party
as the result of the gross negligence or willful misconduct of such Disapproving
Lender). The purchasing Approving Lender’s right to purchase such Disapproving
Lender’s interest may be exercised by notice to Administrative Agent of the
purchasing Approving Lender’s intention to do so and payment by wire transfer of
the Purchase Price.

 

(c)  If there is more than one Approving Lender that elects to purchase a
Disapproving Lender’s interest in the Loan, Administrative Agent shall apportion
such Disapproving Lender’s interest among such Approving Lenders in proportion
to their Pro Rata Share.

 

SECTION 9.04 Rights of Administrative Agent as Lender. With respect to its
interest in the Loan, Administrative Agent in its capacity as a Lender hereunder
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as though it were not acting as Administrative Agent, and the
terms “Lender” and “Lenders” shall include Administrative Agent in its capacity
as a Lender. Administrative Agent and Administrative Agent’s affiliates may
(without having to account therefor to any Lender) accept deposits from, lend
money to (on a secured or unsecured basis), and generally engage in any kind of
banking, trust or other business with Borrower (and any of Borrower Affiliates)
as if it were not acting as Administrative Agent. Lenders and Lenders’
Affiliates may (without having to account therefor to any other Lender or
Administrative Agent) accept deposits from, lend money to (on a secured or
unsecured basis), and generally engage in any kind of banking, trust or other
business with Borrower (and any affiliates of them) as if it were not acting as
Lender hereunder.

 

SECTION 9.05 Indemnification.

 

(a)  Lenders agree to indemnify Administrative Agent (to the extent not
reimbursed by Borrower and Guarantor hereunder and without limiting any
obligations of Borrower hereunder) ratably, in accordance with their Pro Rata
Share, for any and all reasonable costs, fees, expenses, advances, interest,
payments and claims of any kind and nature whatsoever that may be imposed on or
incurred by Administrative Agent arising out of or by reason of any
investigation in or in any way relating to or arising out of this Agreement or
the transactions contemplated hereby (including, without limitation, the actual
out-of-pocket costs and expenses that Administrative Agent is obligated to pay
hereunder) or the servicing, administration and/or enforcement of the Loan, this
Agreement and/or the Loan Documents (collectively, “Costs”) provided that no
Lender shall be liable for any of the foregoing Costs to the extent such Costs
arise from the gross negligence or willful misconduct of Administrative Agent
(as determined by a court of competent jurisdiction from which all appeal has
been exhausted) or the failure of Administrative Agent to follow the directions
of the Required Lenders or all of the Lenders, as the case may be. The foregoing
indemnity shall survive the payment of the obligations owing hereunder and the
termination or non-renewal of this Agreement.

 



 56 

 

 

(b)  Any request by Administrative Agent for reimbursement of Costs shall be in
the form of a certificate from Administrative Agent to each Lender as to the
nature and amount for which Administrative Agent claims reimbursement from
Lenders pursuant to this Section 9.05. Any such request shall include reasonable
evidence that such Costs meet the criteria set forth in Section 9.05(a) hereof
and have been incurred by Administrative Agent.

 

(c)  Any Costs which are required to be reimbursed by Lenders to Administrative
Agent in accordance with this Section 9.05 and which are not reimbursed to
Administrative Agent within two (2) Business Days after demand therefor in
accordance with Section 9.05(b) hereof shall accrue interest at the Federal
Funds Rate from and after the third (3rd) Business Day after the date that such
reimbursement request was made through and including the date of reimbursement
by such Lender.

 

(d)  Any Costs which are subsequently recovered from Borrower, Guarantor or any
other Person shall be returned to each Lender in proportion to the Pro Rata
Share of said Costs previously remitted by each Lender to Administrative Agent.

 

SECTION 9.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that such Lender has, independently and without reliance on
Administrative Agent or any of the other Lenders, and based on such documents
and information as such Lender has deemed appropriate, made such Lender’s own
credit analysis of Borrower and has made such Lender’s own decision to enter
into this Agreement and the other Loan Documents and that such Lender shall,
independently and without reliance upon Administrative Agent or any of the other
Lenders, and based on such documents and information as such Lender shall deem
appropriate at the time, continue to make such Lender’s own analysis and
decisions in taking or not taking action under this Agreement and the other Loan
Documents. Other than determining whether payments due to Administrative Agent
under the Loan Documents have in fact been made, Administrative Agent shall not
be required to keep itself informed as to the performance or observance by
Borrower and Guarantor of any term or provision of this Agreement or any of the
other Loan Documents or any other document referred to as provided for herein or
therein or to inspect the properties or books of Borrower. Administrative Agent
shall provide each Lender with any information received by Administrative Agent
from Borrower which is required to be provided to Lenders hereunder and with a
copy of any notice of default received by Administrative Agent from Borrower or
any Lender. Except for notices, reports and other documents expressly required
to be furnished to Lenders by Administrative Agent hereunder or under any other
Loan Document, Administrative Agent shall not have any duty or responsibility to
provide any Lender with any other credit or other information concerning the
affairs, financial condition or business of Borrower that may come into the
possession of Administrative Agent.

 



 57 

 

 

SECTION 9.07 Failure to Act. Except for action expressly required of
Administrative Agent hereunder or under any of the other Loan Documents,
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless Administrative Agent shall
receive further assurances to Administrative Agent’s complete satisfaction from
Lenders of their indemnification obligations under Section 9.05 hereof against
any and all liability and expense that may be incurred by Administrative Agent
by reason of Administrative Agent taking or continuing to take or failing to
take any such action.

 

SECTION 9.08 Action by Administrative Agent. Each of the entities comprising
Lenders hereby appoints Administrative Agent for each of the other Lenders as
agent and bailee for the purpose of perfecting the security interests in and
liens upon the Collateral, in accordance with Article 9 of the Uniform
Commercial Code in effect in the State(s) where the Collateral is located or the
State where the applicable Borrower is organized, can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party). Each Lender
hereby appoints Administrative Agent as such Lender’s attorney-in-fact for the
purpose of executing the Loan Documents (other than this Agreement) on such
Lender’s behalf.

 

SECTION 9.09 Successor Administrative Agent. Administrative Agent may resign,
upon thirty (30) days’ written notice to Lenders, as Administrative Agent
hereunder. If Administrative Agent resigns under this Agreement, Lenders shall
appoint from among the other Lenders a successor agent for Lenders. If no
successor agent is appointed prior to the effective date of the resignation of
Administrative Agent, Administrative Agent may appoint, after consulting with
Lenders, a successor agent from among such other Lenders. Upon the acceptance by
the Lender so selected of such Lender’s appointment as successor agent
hereunder, such successor agent shall succeed to all of the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
as used herein and in the other Loan Documents shall mean such successor agent
and the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article IX shall inure to such retiring Administrative Agent’s benefit as to any
actions taken or omitted by such retiring Administrative Agent while such
retiring Administrative Agent was Administrative Agent under this Agreement. If
no successor agent has accepted appointment as Administrative Agent by the date
which is thirty (30) days after the date of a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nonetheless thereupon become effective and Lenders shall perform all of the
duties of Administrative Agent hereunder until such time, if any, as the Lenders
(other than the Lender which has resigned as Administrative Agent) appoint a
successor agent as provided for above. The resigning Administrative Agent shall
have continuing liability for any act of gross negligence or willful misconduct
committed by Administrative Agent during the period such Administrative Agent
was the Administrative Agent under this Agreement. Borrower shall be given
prompt written notice upon the resignation of the Administrative Agent and the
appointment of a successor thereto.

 

SECTION 9.10 Sharing. If at any time or times any Lender shall receive (i) by
payment, foreclosure, setoff or otherwise, any proceeds of the Properties or
other collateral or any payments with respect to the obligations of Borrower to
such Lender arising under, or relating to, this Agreement or any of the Loan
Documents except for any such proceeds or payments received by such Lender from
Administrative Agent or otherwise pursuant to the terms of this Agreement, or
(ii) payments from Administrative Agent hereunder in excess of such Lender’s
ratable portion of the relevant distributions by Administrative Agent hereunder,
such Lender shall promptly turn the same over to Administrative Agent, in kind,
and with such endorsements as may be required to negotiate the same to
Administrative Agent, or in same day funds, as applicable, for the account of
all of the Lenders and for application to the obligations hereunder in
accordance with the applicable provisions of this Agreement.

 

 58 

 

 

SECTION 9.11 Pro Rata Treatment and Payments.

 

(a)  With respect to any Revolving Credit Loan required to be made hereunder or
any other advance deemed necessary by Administrative Agent under this Agreement
or any other Loan Document (each, a “Lender Advance”), Administrative Agent
shall give each Lender not less than one (1) Business Days’ written notice
specifying the amount of the Lender Advance, the date of the Lender Advance (the
“Proposed Funding Date”) and the amount required for each Lender Advance based
on each Lender’s Pro Rata Share. Each Lender shall wire transfer to
Administrative Agent immediately available federal funds equal to such Lender’s
Pro Rata Share of each Lender Advance by 11:00 a.m. (New York City time) on the
Proposed Advance Funding Date as set forth in the notice. Nothing in this
Section 9.11 shall be deemed to relieve any Lender of its obligation hereunder
to make its Pro Rata Share of disbursements on any Proposed Funding Date, nor
shall Administrative Agent or any Lender be responsible for the failure of any
other Lender to perform its obligations to make any disbursement hereunder, and
the Pro Rata Share of any Lender shall not be increased or decreased as a result
of the failure by any other Lender to perform its obligation to make a
disbursement.

 

(b)  Unless Administrative Agent shall have received notice from a Lender prior
to the Proposed Funding Date that such Lender will not make available to
Administrative Agent such Lender’s Pro Rata Share of such Lender Advance,
Administrative Agent may assume that such Lender has made such Pro Rata Share
available on such Proposed Funding Date in accordance with this Section and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its Pro Rata Share of
the applicable Lender Advance available to Administrative Agent, then the
applicable Lender shall pay to Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such Lender Advance is funded to but excluding the date of payment to
Administrative Agent, at a rate (the “Lender Interest Rate”) equal to the
greater of (x) the sum of (1) the Federal Funds Rate in effect from time to time
and (2) one percent (1%) per annum and (y) a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation. If
such Lender pays its Pro Rata Share of the applicable Lender Advance to
Administrative Agent, then the amount so paid shall constitute such Lender’s Pro
Rata Share of the applicable Lender Advance.

 

(c)  If a Lender fails to fund its portion of any Lender Advance, in whole or
part, within one (1) Business Days after the date required hereunder and
Administrative Agent shall not have funded the Defaulting Lender’s portion of
the Lender Advance under Section 9.11(b) hereof, Administrative Agent shall so
notify the Lenders and Borrower, and within three (3) Business Days after
delivery of such notice, the non-Defaulting Lenders shall have the right, but
not the obligation, in their respective, sole and absolute discretion, to fund
all or a portion of such deficiency (the amount so funded by any such
non-Defaulting Lenders being referred to herein as a “Special Advance”) to
Borrower. In such event, the Defaulting Lender and Borrower severally agree to
pay to Administrative Agent for payment to the non-Defaulting Lenders making the
Special Advance, forthwith on written demand such amount with interest thereon,
for each day from and including the date such amount is made available to
Borrower to but excluding the date of payment to Administrative Agent, at (i) in
the case of the Defaulting Lender, the Lender Interest Rate or (ii) in the case
of Borrower, the Interest Rate.

 

(d)  Notices to each Lender shall be delivered in accordance with the terms and
provisions of Section 7.02 hereof.

 

 59 

 

  

SECTION 9.12 Lenders’ Pro Rata Shares.

 

(a)  Each Lender shall be entitled to receive, and Administrative Agent shall
transfer to each Lender, each Lender’s Pro Rata Share of all payments received
and collected by Administrative Agent pursuant to the Loan Documents on account
of principal and interest (collectively, “Debt Service Payments”) and other
sums, whether received from Borrower or any third party, excluding, however, any
sums payable to Administrative Agent on account of expenses incurred by
Administrative Agent for which Borrower is obligated to reimburse Administrative
Agent pursuant to the Loan Documents to the extent that any Lender has not made
a payment on account thereof pursuant to Section 9.5 hereof.

 

(b)  The respective undivided interests of Lenders under the Loan and the under
the Loan Documents shall be equal in lien and no Lender shall have priority over
any other Lender. Each Lender shall be solely and severally responsible for the
funding, in accordance with the provisions of this Agreement, of its Pro Rata
Share of the Loan and the Lender Advances, and no Lender shall have any
liability or responsibility for the funding, in whole or in part, of another
Lender’s Pro Rata Share.

 

SECTION 9.13 Disbursement of Proceeds by Administrative Agent.

 

(a)  Administrative Agent shall hold each Lender’s Pro Rata Share of any
proceeds payable under the Loan, however received, as agent of and in trust for
each of such Lenders subject to each of such Lenders’ rights with respect
thereto as herein set forth.

 

(b)  All sums received and collected by Administrative Agent pursuant to the
Loan Documents on account of Debt Service Payments and other sums which are
collected by 11:00 a.m. (New York City time) shall be paid to each Lender on the
date of collection; all such sums collected by Administrative Agent after 11:00
a.m. (New York City time) shall be paid to each Lender on or before the next
succeeding Business Day. Administrative Agent shall allocate and disburse to
each Lender all payments received in proportion to each Lender’s Pro Rata Share.
All payments made by Administrative Agent to Lenders shall be made by deposit of
immediately available funds pursuant to the wiring instructions set forth on the
signature page hereof or as otherwise set forth in a written notice delivered
from any Lender to Administrative Agent.

 



 60 

 

 

(c)  Unless Administrative Agent shall have received notice from Borrower prior
to the date on which any payment is due to Administrative Agent for the account
of the Lenders hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption and pursuant to
the foregoing paragraphs, distribute to the Lenders the amount due. In such
event, if Borrower has not in fact made such payment or for any reason such
payment is required to be returned to Borrower or paid to any other Person
pursuant to any bankruptcy or insolvency law, any sharing clause in the Loan
Documents or otherwise, then each of the Lenders severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender, without interest thereon, unless Administrative Agent is required to
return such amount with interest thereon, in which case, with interest thereon
at the Lender Interest Rate for each day from and including the date such amount
is distributed to such Lender to but excluding the date of payment to
Administrative Agent, unless such payment was made as a result of the gross
negligence or willful misconduct of Administrative Agent, in which case Lenders
shall not pay any interest on such payment.

 

(d)  The transfer of funds to any Lender by Administrative Agent is made on a
nonrecourse basis. Administrative Agent shall have no duty or obligation
whatsoever to make any payments to any Lender except from corresponding payments
received by Administrative Agent from Borrower or any other Person pursuant to
the Loan Documents.

 

SECTION 9.14 Amendments Concerning Agency Function. Notwithstanding anything to
the contrary contained in this Agreement, Administrative Agent shall not be
bound by any waiver, amendment, supplement or modification of this Agreement or
any other Loan Document which affects Administrative Agent’s duties, rights,
and/or functions hereunder or thereunder unless Administrative Agent shall have
given Administrative Agent’s prior written consent thereto.

 

SECTION 9.15 Events of Default.

 

(a)  Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default unless and until Administrative Agent has
received written notice from a Lender or Borrower specifying such Event of
Default.

 

(b)  In the event of the occurrence of an Event of Default and if Administrative
Agent, in Administrative Agent’s sole and absolute discretion, determines that
any action is to be taken by Administrative Agent on behalf of Lenders in
connection therewith, Administrative Agent shall send a notice (the “Action
Notice”) to each Lender recommending a course of action (which may include a
recommendation to refrain from taking any action) and Lenders shall promptly
consult in good faith to either confirm Administrative Agent’s suggested course
of action (or inaction) or to arrive at a course of action which shall be
mutually acceptable to all Lenders in their reasonable discretion. Such course
of action shall address, amongst other issues, (i) the exercise of remedies and
the manner in which a foreclosure or additional remedies shall be conducted,
(ii) the interests of all of the Lenders at a foreclosure sale or auction and
whether Lenders or their nominees shall succeed to title to the Properties or
any other Collateral and (iii) issues pertaining to the operation, management,
maintenance, leasing and/or the sale of the Properties or any other Collateral.
Administrative Agent shall promptly and diligently implement any such agreed
upon course of action (or inaction) on behalf of Lenders. Notwithstanding
anything to the contrary contained herein, if Lenders are unable to agree on a
course of action (or inaction) within ten (10) Business Days of the date of the
Action Notice, Administrative Agent shall have the right (but not the
obligation), upon notice to Lenders, to take such course of action (or refrain
from taking such action) as Administrative Agent deems appropriate and
Administrative Agent may continue to proceed on such course of action, or
refrain from taking such action, until Administrative Agent receives notice to
the contrary from the Required Lenders (“Agent Discretion Standard”). Provided
and on condition that Administrative Agent has acted in accordance with this
Section 9.15(b) and the Agent Discretion Standard, Lenders hereby acknowledge
and agree that Administrative Agent shall have no obligation to take any action
unless failure to do so would be grossly negligent or rise to the level of
willful misconduct.

 



 61 

 

 

(c)  Provided that Lenders have agreed to a foreclosure or auction in accordance
with Subsection 9.15(b) hereof (or Administrative Agent has exercised the Agent
Discretion Standard), upon a foreclosure sale or auction and subject to the
terms and provisions of this Agreement, Administrative Agent shall have the
right to bid at the foreclosure sale or auction on behalf of Lenders. Any bid
entered by Administrative Agent in an amount not in excess of the total
indebtedness due under the Notes plus expenses and all other amounts which are
recoverable from the proceeds of the sale (collectively, the “Judgment Amount”)
shall be deemed to have been entered on behalf and for the benefit of Lenders,
and, if such bid is the successful bid, Administrative Agent shall cause a
referee’s deed (as to the Properties) or the applicable title instrument (as to
all other collateral) to be issued to Administrative Agent (or Administrative
Agent’s nominee) in trust for Lenders, and Administrative Agent (or
Administrative Agent’s nominee) shall hold title subject to the terms and
provisions of Subsection 9.15(d) and Subsection 9.15(e) hereof on behalf of, and
as trustee for, Lenders.

 

(d)  Administrative Agent and Lender hereby acknowledge and agree that if title
to (i) the Properties or (ii) any other Collateral is obtained by Administrative
Agent (or Administrative Agent’s nominee) for the benefit of Administrative
Agent and Lenders, such asset(s) shall not be held as a permanent investment,
but shall be marketed and sold as soon as possible, taking into account then
current economic and market conditions. Subject to Subsection 9.15(b) hereof,
each Lender shall, upon demand therefor from time to time, contribute such
Lender’s Pro Rata Share of all costs, fees and expenses (including, without
limitation, attorney’s fees and disbursements) suffered or incurred by
Administrative Agent (or Administrative Agent’s nominee) in connection with the
operation, management, maintenance, leasing and/or sale of all or any part of
the Properties or any other Collateral. Funds received from the operation or
sale of the Properties or any other Collateral (net of operating expenses or
transaction costs in connection with such operation or sale) shall constitute
Debt Service Payments and shall be applied first, to reimburse Administrative
Agent for any Costs, and thereafter, in accordance with Section 9.13 hereof.
Lenders shall consult with Administrative Agent and attempt to determine a
mutually acceptable course of action relating to, but not limited to, the
management, operation and leasing of the Properties and any other Collateral as
well as the sale of the Properties and any other Collateral; provided, however,
if Lenders cannot agree on a mutually acceptable course of action,
Administrative Agent shall have the right (but not the obligation) to apply the
Agent Discretion Standard upon notice to Lenders.

 



 62 

 

 

(e)  Notwithstanding anything to the contrary contained herein, each Lender
shall have the right to enter a bid in an amount in excess of the Judgment
Amount and, if such bid is the successful bid, such Lender shall acquire the
Properties or other Collateral, as the case may be, for such Lender’s own
account and, provided and on the condition that the non-bidding party is, by not
later than the date of delivery to the bidding party (or such bidding party’s
nominee) of the referee’s deed or other title instrument, paid in full all
amounts owed to the non-bidding party under the Loan and this Agreement, the
non-bidding party shall have no further interest in the Properties or other
Collateral, as the case may be, and the terms and provisions of Section 9.15(b)
hereof shall be null and void and of no further force or effect.

 

SECTION 9.16 Defaulting Lender.

 

(a)  In addition to the rights and remedies that may be available to
Administrative Agent or Borrower under this Agreement or applicable law, if at
any time any Lender is a Defaulting Lender, such Defaulting Lender’s right to
participate in the administration of the Loan, this Agreement and the other Loan
Documents, including, without limitation, any right to vote in respect of, to
consent to or to direct any action or inaction of Administrative Agent or to be
taken into account in the calculation of the Required Lenders, shall be
suspended while such Lender remains a Defaulting Lender. If any Lender is a
Defaulting Lender because such Lender has failed to make timely payment to
Administrative Agent of any amount required to be paid to Administrative Agent
hereunder, in addition to other rights and remedies which Administrative Agent
or Borrower may have under the immediately preceding provisions or otherwise,
Administrative Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Lender Interest Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document until
such defaulted payment and related interest has been paid in full and such
default no longer exists and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest. Any amounts received by Administrative Agent in
respect of a Defaulting Lender shall not be paid to such Defaulting Lender and
shall be held uninvested by Administrative Agent and either applied against the
purchase price of such Defaulting Lender’s interest in the Loan under Subsection
9.16(b) hereof or paid to such Defaulting Lender upon the default of such
Defaulting Lender being cured.

 

(b)  Any Lender that is not a Defaulting Lender shall have the right, but not
the obligation, in such Lender’s sole and absolute discretion, to acquire all of
a Defaulting Lender’s interest in the Loan (the “Defaulting Lender’s Interest”)
during the continuance of the applicable default. Upon any such purchase, the
Defaulting Lender’s Interest and the Defaulting Lender’s rights hereunder (but
not the Defaulting Lender’s liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase) shall terminate on the date of purchase, and
the Defaulting Lender shall promptly execute all documents reasonably requested
to surrender and transfer such interest to the purchaser thereof, including an
Assignment and Assumption Agreement. The purchase price for the Defaulting
Lender’s Interest shall be equal to the amount of the principal balance of the
Loan outstanding and owed by Borrower to the Defaulting Lender. The purchaser
shall pay to the Defaulting Lender in immediately available funds on the date of
such purchase the principal of and accrued and unpaid interest and fees with
respect to the Defaulting Lender’s Interest (it being understood that such
accrued and unpaid interest and fees may be paid pro rata to the purchasing
Lender and the Defaulting Lender by the Administrative Agent at a subsequent
date upon receipt of payment of such amounts from Borrower). Prior to payment of
such purchase price to a Defaulting Lender, Administrative Agent shall apply
against such purchase price any amounts retained by Administrative Agent
pursuant to the last sentence of Subsection 9.16(a) hereof. The Defaulting
Lender shall be entitled to receive amounts owed to such Defaulting Lender by
Borrower under the Loan Documents which accrued prior to the date of the default
by the Defaulting Lender, to the extent the same are received by Administrative
Agent from or on behalf of Borrower. There shall be no recourse against any
Lender or Administrative Agent for the payment of such sums except to the extent
of the receipt of payments from any other party or in respect of the Loan.

 



 63 

 

 

(c)  Nothing contained in this Section 9.16 or elsewhere in this Agreement shall
release or in any way limit a Defaulting Lender’s obligations as a Lender
hereunder and/or under any other of the Loan Documents. Further, a Defaulting
Lender shall indemnify and hold harmless Borrower, Administrative Agent and each
of the non-Defaulting Lenders from any claim, loss, or costs incurred by
Borrower, Administrative Agent and/or the non-Defaulting Lenders as a result of
a Defaulting Lender’s failure to comply with the requirements of this Agreement,
including, without limitation, any and all additional losses, damages, costs and
expenses (including, without limitation, attorneys’ fees and disbursements)
incurred by Borrower, Administrative Agent and/or any Lender as a result of
and/or in connection with (i) any enforcement action brought by Borrower and/or
Administrative Agent against a Defaulting Lender and (ii) any action brought
against Borrower, Administrative Agent and/or Lenders by a Defaulting Lender.
The indemnification provided above shall survive any termination of this
Agreement.

 

SECTION 9.17 Servicing Fee. Administrative Agent shall be entitled, on a monthly
basis, to a servicing fee, payable by all of the Lenders but not by Borrower, in
an amount to be determined by Administrative Agent based on a percentage of the
outstanding principal balance of the Loan (the “Servicing Fee”). Lenders hereby
irrevocably authorize Administrative Agent to deduct the Servicing Fee monthly
from the Debt Service Payments to be made to Administrative Agent.

 

SECTION 9.18 Priorities of Payment. Administrative Agent and Lenders acknowledge
and agree, solely among themselves (and Borrower acknowledges and agrees that
Borrower is not a third party beneficiary of this Section 9.18) that any
payments received by Administrative Agent pursuant to the Loan Documents
(including, without limitation, any insurance or condemnation proceeds) that are
to be disbursed by Administrative Agent to Administrative Agent and/or Lenders
shall be disbursed as follows:

 

(a)  First, to the payment of the costs and expenses (including reasonable
attorneys' fees and the Servicing Fee) of Administrative Agent and any Lender in
enforcing or exercising any rights or remedies in accordance with the Loan
Documents; and

 

(b)  Second, to Lenders for the payment of all other outstanding Obligations of
Borrower, in accordance with each Lender’s Pro Rata Share.

 

[Signature page to follow.]

 



 64 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

Borrower: ONE LIBERTY PROPERTIES, INC.         By:       Mark H. Lundy    
Senior Vice President       Guarantors: OLP GREENWOOD VILLAGE, COLORADO, INC.  
      By:       Mark H. Lundy     Senior Vice President         OLP BATAVIA,
INC.         By:       Mark H. Lundy     Senior Vice President         OLP SOUTH
HIGHWAY HOUSTON, INC.         By:       Mark H. Lundy     Senior Vice President
        OLP RONKONKOMA LLC         By:       Mark H. Lundy     Senior Vice
President         OLP GREENSBORO LLC         By:       Mark H. Lundy     Senior
Vice President

 





 



 

  OLP MAINE LLC       By:       Mark H. Lundy     Senior Vice President        
OLP 6609 GRAND LLC         By:       Mark H. Lundy     Senior Vice President    
    OLP MONROEVILLE LP         By:       Mark H. Lundy     Senior Vice President
        OLP FARMINGTON AVENUE CT LLC         By:       Mark H. Lundy     Senior
Vice President         OLP ISLAND PARK LLC         By:       Mark H. Lundy    
Senior Vice President         OLP COLUMBUS, INC.         By:       Mark H. Lundy
    Senior Vice President

 





 



 

  OLP HOUSTON GUITARS LLC         By:       Mark H. Lundy     Senior Vice
President         OLP BOLING BROOK LLC         By:       Mark H. Lundy    
Senior Vice President         OLP LAWRENCE LLC         By:       Mark H. Lundy  
  Senior Vice President         OLP HIGHLANDS RANCH LLC         By:       Mark
H. Lundy     Senior Vice President         OLP LINCOLN LLC         By:      
Mark H. Lundy     Senior Vice President         OLP 4809 LOUISVILLE LLC        
By:       Mark H. Lundy     Senior Vice President

 





 



 

  OLP SAVANNAH JV MEMBER II LLC         By:       Mark H. Lundy     Senior Vice
President         OLP ST. LOUIS PARK MN LLC         By:       Mark H. Lundy    
Senior Vice President         OLP PALM BEACH, INC.         By:       Mark H.
Lundy     Senior Vice President         OLP KENNESAW LLC         By: OLP-OD LLC,
its sole member         By: One Liberty Properties, Inc., its sole member      
  By:        Mark H. Lundy     Senior Vice President         OLP TEXAS, INC.    
    By:       Mark H. Lundy     Senior Vice President

 



 



 

  OLP FT. MYERS, INC.         By:       Mark H. Lundy     Senior Vice President
        OLP HOUSTON PET STORE LLC         By:       Mark H. Lundy     Senior
Vice President

 



 

 

Lenders: MANUFACTURERS AND TRADERS TRUST COMPANY           By:         Name:
Jonathan Tolpin     Title: Administrative Vice President         VNB NEW YORK,
LLC       By:         Name: Andrew Baron     Title: First Vice President        
  BANK LEUMI USA       By:         Name: Cynthia C. Wilbur     Title: Vice
President           PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION       By:        
Name:       Title:  

 





 



 

Administrative Agent: MANUFACTURERS AND TRADERS TRUST COMPANY           By:    
    Name: Jonathan Tolpin     Title: Administrative Vice President

 



 

 

  MANUFACTURERS AND TRADERS TRUST COMPANY       By:         Name: Jonathan
Tolpin     Title: Vice President

 

 

 

 